COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

0)
1)
2)
3)
4)
5)
6)
7)
8)
9)
20)
21)
22)
23)

ESTUDIO DE IMPACTO AMBIENTAL.

COMPLEJO AGROINDUSTRIAL ANGOSTURA S.A. -CAIASA

INDICE

Introducción

Importancia y Objetivos *
Área de Estudio

Componente del Proyecto
Requisitos para la Evaluación
Marco Normativo

Marco Institucional

Descripción del Medio Ambiente
Etapas del Proyecto

Impactos Ambientales
Identificación de Impactos

lan de Gestión Ambiental

lan de Monitoreo

lan de Seguridad

lan de Emergencia

lan de Monitoreo Ambiental

revención de la Contaminación
Conclusión

Bibliografía

ANEXO I

ANEXO II

ANEXO III

24) ANEXO IV
25) ANEXO V

Descripción del Proyecto Propuesto

107

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

I - INTRODUCCIÓN.
Antecedentes:

La Empresa COMPLEJO AGROINDUSTRIAL ANGOSTURA S.A. -CAIASA, ha
emprendido la construcción de una Planta Industrial para la Producción de Aceite Crudo
y Harina de Soja, en sujeción a la Ley 294/93 de Evaluación de Impacto Ambiental, asentado
en el lugar denominado Angostura, Distrito de Villeta, Departamento Central, Identificado
bajo Finca N*: 7.462, 7556, 7774, 1937 Superficie: 136.4 has.

El Proyecto consiste en un Complejo Agro - Industrial que se compone de las Obras Electro-
Mecánicas, Civiles y Sanitarias para la construcción de una Industria de Producción de Aceite
Crudo de soja y subproductos como harina de soja. Aborda el concepto del sistema ZED, el
mismo se trata de sistemas de recirculación para recuperación de aguas residuales. Cabe
destacar que la implementación del sistema ZED; no se trata de un tratamiento de efluentes
sino de la optimización en el uso de aguas dentro del sistema productivo sin aportar a las
corrientes de efluentes; y muy importante, el Proyecto de Planta de Tratamiento de Efluentes
para los líquidos del lavado y otros con la metodología de las operaciones unitarias
constituidas en tratamiento primario o físico/químico y tratamiento secundario o biológico

Hay que destacar, que la misma forma parte del Puerto Privado Embarcadero de Granos, A
nombre de LDC Paraguay S.A. que se dedica a la recepción y embarque de granos para su
salida a otros puntos del exterior, posee Licencia Ambiental, DIA N* 171/07 de fecha 06 de
julio de 2007 y su respectiva renovación a través de la Resolución N* 1506/09 de fecha 20 de
agosto de 2009. Este puerto privado y con el Complejo a construir, constituye un
extraordinario aporte a la industrialización de la materia prima y por ende dará un valor
agregado al mismo.

El Proyecto consiste en un Complejo Agro — Industrial-que se compone de las Obras Civiles,
Sanitarias para la construcción de una Industria de Producción de Aceite Crudo de soja y
subproductos como harina de soja.

Aborda el concepto del sistema ZED, el mismo se trata de sistemas de recirculación para
recuperación de aguas residuales. Cabe destacar que la implementación del sistema ZED; no
se trata de un tratamiento sino de la optimización de aguas dentro del sistema productivo y
muy importante, el Proyecto de Planta de Tratamiento de Efluentes para los líquidos del
lavado y otros con la metodología de las operaciones unitarias constituidas en tratamiento
primario o físico/químico y tratamiento secundario o biológico.

La ubicación estratégica del predio favorece el desenvolvimiento de la actividad industrial y
comercial propuesta, por ubicarse sobre vías de comunicaciones terrestres y marítimas que
facilitan la recepción de materia prima e insumos para la producción y el despacho de los
productos finales.

El terreno es óptimo por sus dimensiones, buenas condiciones topográficas y de escurrimiento
que dan las alternativas para desarrollar las actividades propias de este tipo de
emprendimiento agro — industrial.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 2
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

En Consecuencia, la ubicación de la propiedad cumple con los requisitos mencionados
precedentemente, siendo una de las razones para la concreción del proyecto.

No se han considerado alternativas de localización, puesto que la propiedad ha sido adquirida
previamente y acondicionada para la ejecución de las actividades mencionadas. Situándose ya
en el mismo un complejo industrial-portuario para el embarque de cereales.

Es decir, en el contexto general, deben tomarse precauciones en el manejo de maquinarias y
equipos, manejo de residuos sólidos y líquidos, movimiento de rodados, manipuleo de
materias primas y de productos terminados, emisiones gaseosas, ruidos, etc., tratamientos para
optimizar las actividades tanto económicamente como ambientalmente.

La implementación del presente proyecto ha partido del principio de aprovechar la buena
situación geográfica del inmueble, la extensión, la infraestructura existente, el mercado
potencial, la disponibilidad de todos los servicios, mano de obra especializada, buenos accesos
para la recepción de materias primas y para la salida de los productos.

Atendiendo a que El complejo industrial se encuentra en una zona de densidad poblacional
baja, la localización en donde no existe conflictos de usos de la tierra; Villeta cuenta con todos
los servicios básicos para el normal funcionamiento y por último la cercanía a Asunción (35
Km) facilita la gestión de los negocios en la finca en estudio.

La empresa COMPLEJO AGROINDUSTRIAL ANGOSTURA S.A. - CAIASA, se dedica
al procesamiento de granos de soja para la producción por medio de extracción por solventes
de aceite crudo de soja y como subproducto con valoración económica la harina de soja; con
una capacidad de molienda a ser instalada de 4.000 Ton /día.

Por lo tanto, la actividad productiva, puede ser considerada, como un emprendimiento de bajo
impacto negativo sobre el medio ambiente local.

El predio industrial en su conjunto tiene una superficie de 136,4 has, y los componentes de la
planta ocuparán un área aproximada de 40 has, de las cuales 30.000 m2, estarán edificados;
distribuidos en diferentes áreas operativas; vigilancia, básculas, recepción de materia prima,
áreas de proceso, área de calderas, tanques de almacenamiento de aceite terminado, silos
verticales y horizontales para almacenamiento de semillas, taller de mantenimiento, sistema
de tratamiento de aguas residuales, estacionamiento, accesos y vialidades internas, así como
oficinas administrativas y de servicios.

Il - IMPORTANCIA Y OBJETIVOS:

Esta propuesta es importante para el sector agro - industrial de producción de aceite crudo de
soja; porque su objetivo es identificar, determinar y evaluar los impactos positivos y negativos
en los diferentes medios que pudieran ocasionar a las actividades operativas de la planta
industrial procesadora de granos de soja a fin de dar un valor agregado mayor, así como
también los generados en la planta de harina de soja, gestión de aguas residuales de proceso y
de aguas y líquidos de lavado y otros, a fin de introducir las medidas de mitigación ambiental
mas adecuadas para cada caso.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 3
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El proyecto y ejecución de la Gestión de Efluentes Industriales de Producción en base al
Módulo de Proceso de Efluente Cero (ZED) en planta de Extracción por Solvente, para la
recirculación de aguas de procesos; constituye una de las medidas de mitigación del impacto
más importante del complejo industrial.

Otro objetivo importante y que refleja el compromiso con el ambiente que tiene la empresa
está vinculado con el proyecto a encuadrarse dentro del Mecanismo para un Desarrollo
Limpio que prevé que el vapor a utilizar en el proceso industrial sea producido en base a
residuos biomásicos. Si bien la empresa evaluó la posibilidad de producir el vapor quemando
fuel oil que es la práctica usual para este tipo de Complejo agro-industrial, la posibilidad de
obtener un flujo de fondos adicional proveniente de la venta de los bonos de carbono ha
permitido viabilizar el aprovechamiento de residuos de biomasa (chip de madera, marlo,
cáscara de soja, etc.) como combustible alternativo al fuel oil.

Este proyecto contribuirá a reducir las emisiones de gases de efecto invernadero en
aproximadamente 85000 toneladas de dióxido de carbono al año. Además permitirá que haya
mejores condiciones ambientales de carácter local gracias a que se evitarán emisiones de
material particulado, de dióxido de azufre (SO) y de óxido nitroso (NO) que hubieran sido
consecuencia de la quema de fuel oil.

Permitirá dar valor a un residuo y generar fuentes de empleo para la recolección,
acondicionamiento y manejo de la biomasa

El Plan de Gestión Ambiental, se elabora como etapa previa a la ejecución del proyecto, ya
que el mismo se halla en fase de planificación y ajustes.

Por lo que se concluye que este emprendimiento tiene una enorme importancia desde el
punto de vista económico, social, técnico; dado que esta actividad genera flujos económicos,
fuentes de trabajo a los pobladores locales, oportunidad de vender insumos de mejor calidad.

El proyecto de construcción del Complejo Industrial se encuentra integrado por una serie de
actividades consecutivas ordenadas por etapas. El desarrollo del proyecto se basó en los
resultados de mecánica de suelos e información geotécnica del sitio así como en información
preexistente acerca de las tecnologías para el proceso de extracción de aceite, así como de las
afectaciones naturales que ha sufrido el área de influencia.

A grandes rasgos las etapas son:

Etapa Preparación
Estudios previos
Nivelación y limpieza del Terreno

Etapa de Construcción
9 Suministro e Instalación sanitaria, hidráulica y pluvial
4 Cimentación , subestructura, estructura y adecuaciones de obra civil
9 Provisión y Montaje de Equipamiento mecánico y líneas de tuberías
Suministro e instalación eléctrica y equipamiento
9 Montaje de maquinaria, equipos y tanques
9 Prueba y arranque de equipos

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 4
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

9

Limpieza de obra general

a Operación

Recepción de materia prima
Muestreo del material (cereal)
Calado

Pesaje

Descarga

Pre limpieza

Circuito de materia prima
Circuito de producción
Extracción de Aceite
Circuito de sólidos

Circuito de Líquidos
Molienda de Harina
Almacenaje de Harina
Almacenaje de Aceite
Efluentes

Eta

y]

909099090900009009090990

Etapa Mantenimiento
El sistema es totalmente automatizado
0 Sistema de seguridad
9 Servicios de apoyo
9 Servicio médico y respuesta a emergencia

TIT - ÁREA DE ESTUDIO.

El área de influencia directa del Complejo Agroindustrial abarca la superficie total del terreno,
equivalente a 136,4 has; y todo los componentes de la planta ocupan un área aproximada de 40
has, de las cuales 30.000 m2, estarán cubiertos, o sea, edificados.

El área de influencia indirecta del proyecto se extiende dentro de un radio de 1000 metros,
abarcando el área donde se halla asentado un puerto privado propiedad de la empresa y más
lejanos en proyección otras industrias de similares características.

IV - COMPONENTES DEL PROYECTO.

Descripción del proyecto Productivo.

El proyecto se basa en una Planta de Molienda de soja para producción de aceite crudo.
El Complejo contará con una capacidad de molienda de 4.000 toneladas de semilla de soja por
día y una capacidad de almacenaje total de aproximadamente 350.000 toneladas, incluyendo
semillas, cereales, aceites vegetales y subproductos oleaginosos.

PLAYA DE CAMIONES

Una vez que el camión ingresa a la playa de camiones (capacidad aproximada 300 Camiones)
le será asignado el turno de descarga.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 5
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El transporte tomará ubicación dentro de la playa y luego el conductor será convocado por la
oficina de control para ser muestreado y en consecuencia de ello determinar la calidad de la
mercadería en el edificio de Calado.

EDIFICIO DE CALADO/MUESTREO

Una vez que el camión ingrese al mismo, el personal procederá a verificar la mercadería
mediante sondas especiales automáticas que toman muestras de cereal a distintos niveles
dentro del chasis y acoplado.

Las muestras extraídas serán analizadas por personal profesional propio, dictaminándose de
manera inmediata la calidad de las mismas, la aceptación de la carga y el destino interno de
almacenaje.

PLAYA POST - CALADO

Una vez que el camión haya sido muestreado pasará a la playa de post-calado (de capacidad
aproximada de 125 camiones), esperando a ser llamado para ingresar a las balanzas de pesaje.

BALANZAS DE PESAJE

El camión con mercadería ingresará a la balanza.
El sistema poseerá dos balanzas para camiones - una para los camiones llenos y una para los
camiones vacíos - a los efectos de tener un flujo constante de Ingreso y salida.

DESCARGA DE CAMIONES

Luego del pesaje, el camión se dirigirá al Sector de Descarga de Camiones.
La descarga contará con tres plataformas volcadoras hidráulicas, en donde se elevará el
camión produciéndose la descarga de la mercadería por efecto de la gravedad.

La mercadería caerá a una tolva y por medio de un sistema de cintas transportadoras
estratégicamente ubicadas en túneles, será transferida al sector de Pre limpieza y
Acondicionado.

PRELIMPIEZA Y ACONDICIONADO

Esta sección tendrá como función concentrar, clasificar y dar destino interno a toda la
mercadería que ingresa al complejo. En este sector se instalarán los equipos necesarios para
todas las operaciones del movimiento de granos, por ejemplo, norias, transportadores a cadena
(redlers), cintas transportadoras, sistemas de aspiración de polvos, etc.

La mercadería será clasificada por su tenor de humedad, siendo almacenada en los silos
metálicos verticales para su posterior secado. El secado de la semilla se realizará a través de
las secadoras de cereal, del tipo de caballetes, contando con una capacidad nominal total de
300 toneladas/hora de capacidad unitaria. Si la condición de la mercadería se encuentra dentro
de los estándares de calidad requeridos para su molienda, la misma se almacenará
directamente en la celda de semilla.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 6
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Las secadoras de cereal operarán con combustión de chips de madera. Su operación será
supervisada por personal especializado, con la asistencia de tecnologías de última generación
para el control del proceso.

Las celdas de almacenaje de semilla, dos celdas de 100,000 Ton de capacidad cada una
estarán construidas con pisos y paredes de concreto y techos de chapa metálica, contando
además con sistemas de aireación y termometría computarizados para el adecuado y a su vez
estricto control de la temperatura en la mercadería almacenada.

CIRCUITO DE LA MERCADERÍA

Después del Acondicionado, la mercadería será transportada con destino al proceso de
molienda y extracción del Grano para la obtención de harinas y aceites.

CIRCUITOS DE PRODUCCIÓN - PREPARACIÓN DE LA SEMILLA

La semilla de soja almacenada en las celdas destinadas para tal fin, será transferida mediante
el uso de un sistema de transporte constituido por una cinta transportadora y elevador a
cangilones hasta los silos diarios de producción, dos silos del tipo verticales y metálicos, con
cono expuesto y con capacidad unitaria de 1250 ton c/uno. Desde estos silos y mediante el uso
le transportadores a cadena el grano será derivado a un sistema de pesaje y luego al sistema
le limpieza y separación de metales y elementos indeseables como primera etapa del proceso
e Preparación.

Con la materia prima prácticamente libre de impurezas y metales, los granos de soja serán
calentados y secados hasta lograr una temperatura de aproximadamente 65/70%C y una
humedad de en10,5 %, estas prestaciones son llevadas a cabo en un Acondicionador Vertical
lenominado BH (Bean Heater — Calentador de habas de soja), equipo que logra su cometido a
través de un diseño que se basa en serpentinas horizontales calefaccionadas con vapor de muy
baja presión, el cual provee el calor sensible para el calentamiento de la soja, mientras que el
calor latente de evaporación es entregado por la circulación de una corriente de aire caliente
ue atraviesa la masa que desciende por gravedad, ejerciendo una acción en contracorriente
ue logra disminuir en consecuencia de lo expuesto la humedad contenida en los granos en
proceso. Por su parte el aire húmedo abandona el equipo por la parte superior del mismo.

La descarga del grano por la parte inferior del equipo es manejada de manera ecualizada a
través del uso de un conjunto de válvulas rotativas destinadas a cumplir con dicho cometido.
Posteriormente la semilla en proceso será direccionada hacía los molinos quebradores dotados
le dos etapas de triturado, los cuales utilizan rolos metálicos corrugados para cumplir con
licho propósito, en estos equipos es posible disminuir el tamaño de la partícula en cuatro u
ocho trozos de manera tal de que el mismo además de haber sido acondicionado y partido,
pueda ser despojado de las cáscaras, lo cual es posible a través de las acciones precedentes las
cuales posibilitan esta acción.

La sección siguiente, denominada etapa de descascarado en tibio (warm dehulling), es la que
recibe los granos partidos y través del uso de los denominados multi-aspiradores logra
despojar por aspiración las cáscaras sueltas las cuales a su vez serán encaminadas al sistema

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 7
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

de repaso de cáscara donde será posible recuperar de las mismas las partículas de soja
arrastradas en el proceso de aspiración, para luego de cumplimentar acción proceder a la
molienda y pelletizado de las mismas, dando lugar a la obtención del denominado pellet de
cáscara de soja, el cual es posible de ser obtenido gracias a la acción de una prensa pelletera
cuya matriz posee agujeros de 5 mm, posibilitando obtener un producto consistente y con muy
buen comportamiento durante el almacenaje y despacho del mismo, en virtud a que antes de
ser direccionado al stock será secado y enfriado en un secador horizontal con circulación
forzada de aire a temperatura ambiente.

Finalmente la semilla descascarada y acondicionada será transferida hacia los molinos
laminadores; estos equipos son los responsables de generar una lámina de espesor 0,35 mm, el
molino laminador está compuesto por dos rolos lisos que se acercan a través del uso de la
fuerza hidráulica, los cuales son capaces de producir la rotura de los tejidos que envuelven las
células oleíferas y es precisamente este proceso el que posibilita llevar a cabo el proceso de
extracción por solvente y despojar a la soja del aceite contenido en la misma a través de dicho
proceso, el cual es básicamente un proceso de difusión.

EXTRACCIÓN DE ACEITE

En esta sección de la planta se producirá la extracción por solvente de la Materia grasa
contenida en las láminas provenientes de la Preparación, debiéndose destacar en esta planta
dos circuitos bien definidos: el circuito de sólidos y el circuito de líquidos.

CIRCUITO DE SÓLIDOS

En este circuito, la lámina ingresará al Extractor, dentro del cual el material en proceso es
regado con hexano a una temperatura lo más cercana posible al punto de ebullición del
mencionado solvente (aproximadamente 60% C), y a través de una acción llevada cabo en
contracorriente.

A medida que el material en proceso de extracción se desplaza por el extractor va siendo
despojado de la materia grasa contenida en el mismo y por su parte el solvente se va
enriqueciendo con el aceite extraído.

De esta manera al abandonar el extractor la harina presenta un contenido de materia grasa
inferior al 1 %, mientras que la mezcla hexano — aceite, denominada miscela logra alcanzar
concentraciones que pueden alcanzar valores que oscilan entre 25 y 30 %.

La harina desgrasada con una retención de solvente que puede ser de hasta 30 % se dirige al
Desolventizador- Tostador, equipo este que posibilita despojar a la harina del solvente
retenido a través de hacer que la harina pase por un sistema de pisos calefaccionados
indirectamente con vapor de media presión y también a través del pasaje de una corriente de
vapor directo el cual logra eliminar las trazas de solvente residual contenido en la harina y a la
vez producir el tostado de la misma y adicionalmente la eliminación de los factores anti-
nutricionales que la misma presenta y que de no ser despojados podrán generar trastornos en
el aparato digestivo de los animales que la consuman.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 8
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Finalmente la harina de soja desolventizada y tostada, será secada y enfriada en un equipo
destinado para tal fin y finalmente molida, para garantizar una granulometría adecuada ( no
superior a 5 mm), y posteriormente almacenada bajo condiciones seguras y luego despachada
en camiones y/o transporte marítimo.

CIRCUITO DE LIQUIDOS

La miscela que abandona el extractor con una concentración del 25/30% será colectada en un
tanque depósito de miscela y luego bombeada al sistema de destilación, el cual opera bajo
vacío, vale decir en ausencia parcial de aire, esto es debido a la necesidad de no exponerlo a
temperaturas que a su vez puedan afectar su color y estabilidad.

En la primera etapa la energía utilizada para la evaporación del hexano de la miscela será la
proveniente de los gases que salen del DT, en esta etapa será posible alcanzar concentraciones
de hasta 80%, luego en la segunda etapa la concentración se elevará hasta el 97%, pero la
energía entregada para cumplir este cometido será proporcionada por vapor de calefacción de
baja presión, luego la miscela será despojada de prácticamente todo el hexano contenido en la
misma a través del uso del Stripper equipo este dotado de un sistema en cascada de platos y
anillos, en donde la acción en contracorriente del vapor que asciende y la miscela que
desciende posibilitará ejercer una destilación por arrastre capaz de lograr el objetivo antes
expuesto.

La próxima etapa será el desgomado, el cual logrará eliminar a través de la hidratación previa
separar los fosfolípidos a través del uso de una separadora centrífuga.

El aceite libre de compuestos que contienen fósforo en su molécula será luego secado en un
equipo destinado para tal y operando a una presión absoluta no superior a 60 Torr. Con una
humedad que no superará el 0,2 % y luego de ser enfriado el aceite será enviado a los tanques
diarios de producción, para luego de verificar si sus condiciones de calidad son óptimas, poder
ser direccionados hacía los tanques de stock, para luego ser despachado en camiones y/o
buques.

Por su parte los gases de hexano producto de la evaporación, serán condensados y luego de
separarle el agua, se lo podrá reutilizar en el proceso extractivo, siendo la pérdida de hexano
por tonelada de semilla procesada no superior a los 0,75 litros.

Los otros fluidos que salen de la planta de extracción como ser los incondensables (aire
contaminado con hexano), serán tratados por un sistema de adsorción con aceite mineral
asegurando que el aire de escape no supere el contenido de 10 gramos x m3, mientras que el
agua será sometida a un tratamiento con calor que asegure que la misma no presente más de
20ppm de hexano a la salida del mencionado tratamiento.

Todos los efluentes líquidos serán direccionados a la trampa de captación de sólidos y líquidos
que puedan provenir de la planta de extracción antes de ser encaminados para el sistema de
control y tratamiento de efluentes. Sin embargo es importante destacar que la planta de

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 9
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Extracción será dotada de un sistema de Cero Efluente el cual consta de evaporadores capaces
de evaporar todos los efluentes líquidos y convertirlo en vapor, el cual será utilizado en el
proceso y que además de disminuir substancialmente el efluente líquido además logra
recuperar casi un 90 % del condensado que se produce en la planta de extracción, lo cual
versus el 30% que recupera una planta convencional significa un avance tecnológico
trascendente.

MOLIENDA DE HARINA

Como se expresó precedentemente la harina desgrasada, desolventizada y tostada será
transportada hacia la sección de molienda de harina. La harina húmeda ingresará en un
Secador Enfriador a los efectos de acondicionar su humedad de acuerdo a los estándares y
reducir su temperatura.

En este proceso la harina será luego clasificada y molida en molinos a martillos de acuerdo a
las especificaciones de compra del cliente. Luego, la harina molida se enviará por medio de
cintas transportadoras hacia la celda de almacenaje para su posterior embarque.

AUTOMATIZACIÓN DE SISTEMAS

Todos los sistemas sin excepción cuentan con un sistema avanzado de Control y
automatización de sistemas, lo cual además de ser decisivo para el control y seguridad de
todos y cada uno de los procesos bajo análisis, además le otorga a los mismos un margen de
fiabilidad de enorme importancia.

En dicho sentido la planta contará con un Centro de Control de motores y un Centro de
Control de proceso unificado desde donde es posible monitorear todo lo que ocurre dentro del
mismo, generando reportes y curvas de tendencia que nos permitirán evaluar el mismo con un
grado de certidumbre muy importante.

SEGURIDAD

La planta contará con sistemas de Seguridad y protección contra incendios respetando las
buenas prácticas que rigen para las Plantas de Extracción por Solvente y manejo de granos.
Serán consideradas en el análisis de dichos sistemas, Normas internacionales tales como
NFPA 13- 15- 36- 61- 68, u otras que se crean convenientes atendiendo a normas de
Seguridad de propias de CAIASA.

ALMACENAJE DE HARINA Y CASCARA

La harina y el pellet de cáscara serán almacenados en una celda de 105,000 y 7,000 toneladas
de capacidad respectivamente, con pisos y paredes de concreto y techos de chapa metálica.

ALMACENAJE DE ACEITE

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 10
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El aceite desgomado y secado será bombeado desde los tanques de producción a los tanques
de embarque. Estos cinco tanques serán cilíndricos verticales de 5,000 m3 de capacidad cada
uno.

SERVICIOS

La generación de vapor para los distintos procesos es proporcionada por una caldera
acuotubular con capacidad de 60 toneladas de generación de vapor por hora.

Esta caldera está diseñada para utilizar distintas biomasas de origen vegetal como
combustibles para la generación.

El aire comprimido será suministrado por un sistema de compresores destinados para tal fin.

El agua de caldera y de proceso será proporcionada por un sistema de precipitación,
clarificación y ablandado del agua captada del río antes de ser utilizada.

EFLUENTES

Los efluentes líquidos continuos que salen de la planta de extracción por solvente serán
recirculados en el ZED, mientras que los efluentes discontinuos se tratarán con tecnología
física de separación de grasas y degradación de microorganismos por procesos biológicos.

Los desechos sólidos serán clasificados y manejados separadamente antes de ser dispuestos y
gestionados por el servicio municipal.

Los efluentes gaseosos serán tratados según correspondan, si son de proceso tratados en
ciclones y/o filtros de manga, mientas que en el caso de los gases de caldera serán tratados en
un sistema de multiciclones de alta eficiencia antes de ser vertidos a la atmósfera.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 11
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Flujo grama del Proceso Productivo

Entradas

Granos de Cereales

Operaciones — Etapas
1.
Recepción de Camiones

as

Emisiones Particulados

o

Granos de Cereales

2.
Muestreo y Análisis

Emisiones Particulados

o

Granos de Cereales

3.
Post Calado y Pesaje

o

Energía eléctrica.
Granos

4.
Descarga de los Camiones.

Material Particulado

o

Aire Comprimido
Energía Eléctrica

5.
Prelimpieza y Aconcionado|

Material Particulado
- Ruidos

o

6.
Preparación de Semillas

Material Particulado

o

Hexano - Calor

7.
Circuito de Sólidos

Aguas Residuales
Industriales

B
Calor $. Aguas Residuales
Energía Circuito de Líquidos Industriales
2
Calor 9. .
2 ; ; Aguas Residuales
Energía Molienda de Harina Industriales - Particulado
Presión

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

SISTEMA DE ALMACENAMIENTO

El proceso productivo que la empresa realizará en este Complejo Industrial abarca hasta la
etapa de obtención del aceite crudo y la harina, que serán almacenados y posteriormente
exportados para su posterior refinamiento y otros usos.

Se implementarán silos para el almacenamiento de los insumos y materias primas utilizadas
dentro del proceso de producción. El producto terminado, denominado aceite crudo, se
conducirá hasta tanques cilíndricos metálicos para su posterior conducción a tanques y
transporte vía fluvial. La harina de soja se conducirá hasta silos horizontales para su venta y
comercialización.

INFRAESTRUCTURA

Todas las edificaciones, tanto la planta, los servicios, silos, celdas, calderas, estacionamientos
para camiones, oficinas administrativas, tanques, etc., cubren una superficie total de 40
hectáreas en las que se edificarán unos 30.000 m2 de superficie. El establecimiento contará
con un conjunto construcciones civiles destinadas a:

Oficinas Administrativas

Galpones de materias primas, insumos y de productos terminados
Galpones de producción y elaboración de aceite crudo y harinas
Área de Laboratorio y control de calidad

Área de talleres y de equipos auxiliares

Seguridad

Área de Servicios Higiénicos

Etc.

00 >0Da0To»

Las obras civiles y de infraestructura, poseerán estructuras de H”A”, techo metálico con
estructura de chapa doblada, piso industrial, instalación eléctrica y de agua corriente. Las
oficinas contarán con piso de granito y poseerán todas las comodidades para la realización de
las actividades previstas. La superficie construida sumará aproximadamente 30.000 m2.

OBRAS PARTICULARES
LÍNEAS O DUCTOS

El proyecto contempla la utilización de tuberías de distribución interna de agua, vapor, hexano
e instalaciones eléctricas

Las líneas o ductos que transporten hexano, sustancia química de manejo especial debido a ser
muy inflamable; preverán la implementación de planes de seguridad y de emergencia en esta
etapa de conformidad a normas de seguridad y riesgos aplicadas por la empresa.

TALLERES Y ÁREAS DE MANTENIMIENTO
Se contempla en el proyecto un taller para el mantenimiento interno de la maquinaria y

equipos, que ofrecerá principalmente el servicio de mantenimiento general para el uso
exclusivo de la empresa.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 13
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

SERVICIOS DE APOYO

Se contempla un pequeño laboratorio para el control de muestras tomadas del aceite, harinas y
productos intermedios del proceso, obtenidos de las operaciones unitarias, las cuales se
tomarán diariamente dentro de un estricto programa de control de calidad.

También se considera un centro de telecomunicaciones y cómputos.

SERVICIO MÉDICO Y DE RESPUESTA A EMERGENCIAS.

Se contará con botiquines médicos para la atención de accidentes menores que contendrán los
medicamentos, materiales de curación, limpieza, y para atender los envenenamientos o
intoxicaciones por exposición a las sustancias empleadas en el proceso.

La empresa contará con un Plan de Respuesta a Emergencias, definido como el conjunto de
actividades, medidas y actuaciones que se deben tomar para responder a cualquier situación de
emergencia, de riesgo o accidente que se presente, mediante el cual se salvaguardará a la
población y trabajadores que se encuentre en peligro, a mantener en funcionamiento los
servicios y equipamiento estratégicos, la seguridad de los bienes y el equilibrio de la
naturaleza; en este punto se evaluará la necesidad de contar con una ambulancia para el
traslado de personas accidentadas.

PROVISIÓN Y GENERACIÓN DE ENERGÍA. SERVICIOS Y OPERACIONES
AUXILIARES.

Para la puesta en marcha de la planta se instalará una Subestación Transformadora de 66/23
kVA, proveído por la Administración Nacional de Electricidad — ANDE. El consumo será de
6 Mw-h aproximados, lo que con 8000 hs operación/año resulta un total del orden de 48,000
Mw-—h /año.

También se utilizarán líneas telefónicas proveídos por la Compañía Paraguaya de
Comunicaciones — COPACO, así como sistemas de radios para comunicaciones internas;
INTERNET, etc.

La fuente de abastecimiento de agua para el consumo humano se realizará por medio de un
pozo artesiano ubicado en el área del Puerto, con unos 80 metros de profundidad y un caudal
en promedio de 5m3/h.

El agua para la generación de vapor y para el uso industrial provendrá del río Paraguay, será

luego clarificada y ablandada antes de ser utilizada. Con las siguientes consideraciones:

a) Tratamiento para la clarificación de agua (proveniente del río Paraguay) para uso
industrial con una capacidad de 100 m3 por hora.

b) Intercambio iónico (catiónico) para la obtención de agua blanda; la capacidad de estos
deberá ser de 80 m3 por hora.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 14
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

GENERACIÓN DE DESCARGA, EMISIONES Y RESIDUOS SÓLIDOS
INDUSTRIALES.

1. Efluentes Líquidos.

Las aguas residuales industriales generadas dentro del proceso de extracción de aceite, serán
sometidas a un Proceso de Efluente Cero (ZED) en planta de Extracción por Solvente, con las
siguientes consideraciones técnicas,

(Para planta de extracción que procesa 4.000 MTPD de poroto de soja)

Y Caudal nominal de agua de efluente a planta 12.000 Iph.
9 El concentrado de salida de la planta es de aproximadamente 5% del caudal ingresado.

Los efluentes de lavado de pisos, derrames y otros serán conducidos hasta una Planta de
Tratamiento de Efluentes, con un tratamiento físico / químico y biológico compuesto por
lagunas de estabilización anaeróbicas y facultativas.

La empresa implementará un sistema de Cero Efluentes en circuito cerrado, para la
recirculación de aguas de procesos. Este sistema será instalado en la planta de extracción por
solvente con el objetivo de minimizar el efluente líquido e incrementar la recuperación de
condensados que retornan a la caldera, maximizando la eficiencia energética.

La caracterización de los efluentes, así como también el Sistema de Tratamiento de Efluentes,
serán tratados dentro de un apéndice especial.

2. Residuos Sólidos.

Los desechos sólidos que se generan dentro de las operaciones de producción serán totalmente
reutilizados como valor agregado en el producto final, específicamente en la harina de soja o
la cáscara pelletizada.

Los desechos con características comunes serán almacenados en contenedores metálicos, para
su retiro y disposición en rellenos sanitarios habilitados por la Autoridad de Aplicación.

Los Desechos o Residuos Urbanos o con características domésticas, son los producidos en las
oficinas y por los operarios, para los cuales se tendrán los equipos y materiales necesarios para su
disposición en lugares adecuados, por medio de instalación de contenedores metálicos y servicios
de transporte hasta el sitio habilitado por el municipio para la disposición final de estos desechos.

Se implementaran políticas de reúso y minimización de residuos, además del fomento a las
prácticas del reciclado, cuando esto sea posible.

3. Emisiones Gaseosas.

Las principales emisiones generadas por la actividad industrial, se producen dentro de la
fábrica, no ocasionando alteraciones al medio indirecto.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 15
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El proyecto MDL de producción de vapor en base a residuos de biomasa permitirá reducir en
aproximadamente 85000 tCO/año las emisiones de gases de efecto invernadero que hubieran
ocurrido si se llevaba adelante el proyecto de generación de vapor quemando fuel oil. La
práctica usual del sector agro-industrial es producir el vapor a partir de la quema de fuel oil.

Esto se debe a que el fuel oil es un combustible con mayor densidad energética y más simple
de manejar que los residuos de biomasa y su costo por unidad de energía térmica producida es
menor que el de producirla con residuos biomásicos. Han sido los ingresos provenientes de la
venta de bonos de carbono los que han permitido viabilizar el proyecto de generación de
vapor empleando residuos de biomasa.

Las emisiones de gases, provenientes de la caldera, como producto de los procesos
combustión de biomasa y combustibles derivados del petroleo como ser, fuel oil; para
generación de vapor saturado, están compuestas por gases comunes, producto de la
combustión completa y acción de calor, generándose en un volumen escaso.

E

Estos gases no producen una contaminación relevante al consistir solamente en dióxido de
carbono, vapor de agua y nitrógeno, con un muy bajo porcentaje de óxidos de nitrógeno. . Es
importante mencionar que el dióxido de carbono (CO») que se libera durante la combustión
la biomasa es igual al carbono absorbido por la biomasa durante su crecimiento por ello
quema de biomasa resulta neutral en términos de CO».

E

Los materiales particulados generados en los procesos de descarga de granos, carga de granos,
almacenamiento de granos y harina de soja, serán tratados por medio de captadores de polvos
por vía seca (ciclones y filtros de mangas).

Producción Anual:

Se estima una molienda anual de 1.200.000 Mt, con la utilización del 100% de la materia prima.

Los rendimientos esperados es la siguiente:

e Aceite de soja: 19.5%
+ Harina de Soja: 72.5%
e Cáscara de soja: 6.0%

V- REQUISITOS PARA LA EVALUACIÓN AMBIENTAL
1. Requisitos:
El proyecto deberá dar cumplimiento a lo mencionado en el Marco político y legislativo y las

siguientes normas de diseño y operaciones específicas para lograr minimizar los impactos
ambientales que pudiera generar la actividad planificada.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 16
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

2. Los objetivos de la Evaluación Ambiental.
2.1-Objetivo general:

Estudiar el impacto que sobre el medio ambiente ocasionara las acciones tendientes al
funcionamiento del Complejo Agro Industrial, en las diferentes etapas de implementación
para reducir sus efectos negativos.

2.2-Objetivos específicos:

Identificar, predecir, interpretar y evaluar los impactos positivos y negativos de las diferentes
acciones, en el medio físico, biológico y socio económico, en el diseño y ejecución del
emprendimiento para prevenir y mitigar los posibles impactos ambientales.

Incorporar el concepto de tecnologías limpias. (Optimizar los procesos productivos y
productos para minimizar al máximo la generación de residuos sólidos y líquidos) que operan
en el proceso industrial.

Desarrollar una adecuada Gestión en el proceso de generación y manejo de los desechos
industriales para identificar en las etapas lógicas del proceso a través de diagramas de flujo,
las materias primas, los recursos intermedios, las pérdidas y los residuos generados, a los
efectos de encarar acciones tendientes a maximizar la protección del medio ambiente.

VI. METODOLOGÍA:

El Estudio de Impacto Ambiental (ELA) comprende programas con actividades que se
llevaron a cabo con la finalidad de identificar y prevenir los principales efectos potenciales
ambientales de la Planta Industrial en sus fases de construcción, operación y mantenimiento,
de modo a proveer medidas paliativas y/o compensatorias para aquellos impactos negativos y
acciones potenciadoras para los positivos.

A los efectos de este estudio, el área de Evaluación Ambiental fue diferenciada en Área de
Influencia Directa (AID) que es la zona en donde se manifiestan los efectos primarios e
inmediatos generados por el proyecto y para el cual se consideró el área de implantación del
proyecto.

Y como Área de Influencia Indirecta (AI) a la zona donde a nivel macro podrían interactuar
factores inherentes al proyecto y que tendrían su significancia desde el punto de vista ambiental.
Para los diferentes aspectos se han considerado los datos del Censo de Población y Vivienda,
2002 y el Estudio de las Necesidades Básicas Insatisfechas de la Secretaría Técnica de
Planificación, Censo Agropecuario Nacional, Necesidades Básicas Insatisfechas, Censo
Industrial, Documentos de Proyectos en ejecución y estudios en el ámbito nacional, resúmenes
de datos de las Entidades responsables de los servicios básicos (ANDE, COPACO, ESSAP).
Se aplicó la legislación y normativa ambiental vigente referente al proyecto.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 17
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

VII- MARCO POLÍTICO, LEGAL Y ADMINISTRATIVO

Marco Legal
El marco legal considerado en el presente trabajo es el siguiente:

a.-

Constitución Nacional:

De la misma se desprenden una serie de normativas y leyes en materia ambiental, entre las

que se encuentran:

b.-

Artículo 6: La calidad de vida será promovida por el Estado mediante planes y políticas
que reconozcan factores condicionantes.

Artículo 7: Toda persona tiene derecho a habitar en un ambiente saludable y
ecológicamente equilibrado.
Artículo 8: Las actividades susceptibles de producir alteración ambiental serán reguladas
por ley, así mismo ésta podrá restringir o prohibir aquellas que califique peligrosas".
Asimismo establece que "el delito ecológico será definido y sancionado por la ley" y
concluye que "todo daño al ambiente importará la obligación de recomponer e
indemnizar.
Artículo 38: Posibilita a cualquier habitante de la República a recurrir antes las
autoridades en busca de medidas que precautelen sus derechos a un ambiente sano.
Artículo 68: El estado protegerá y promoverá la salud como derecho fundamental de la
persona y en interés de la comunidad”.
Artículo 72: El estado velará por el control de la calidad de los productos alimenticios,
químicos, farmacéuticos y biológicos, en las etapas de producción, importación y
comercialización”.

Artículo 109: Se garantiza la propiedad privada, cuyo contenido y límites serán
establecidos por la Ley, atendiendo a su función económica y social.

Artículo168: De las Atribuciones de la Municipalidades 1) La libre gestión en materia de
su competencia, particularmente en las de urbanismo, ambiente, educación, cultura
deporte, turismo, cuerpos de inspección y policía.

Leyes

Ley N* 1561 Que crea el SISNAM, el CONAM y la SEAM.

El objetivo de la ley se describe en su Artículo 1*: "Esta ley tiene por objeto crear regular
el funcionamiento de los organismos responsables de la elaboración, normalización,
coordinación, ejecución y fiscalización de la política y gestión ambiental nacional

Se define en el Artículo. 2* el Sistema Nacional del Ambiente (SISNAM) "Integrado por
el conjunto de órganos y entidades públicas de los gobiernos nacional, departamental y
municipal, con competencia ambiental; y las entidades privadas creadas con igual objeto, a
los efectos de actuar en forma conjunta, orgánica y ordenada, en la búsqueda de respuestas
y soluciones a la problemática ambiental".

En el Artículo 3% se crea el Consejo Nacional del Ambiente (CONAM), "órgano
colegiado de carácter interinstitucional, como instancia deliberativa, consultiva y
definidora de la política ambiental nacional'

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 18
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

e La creación de la Secretaría del Ambiente (SEAM) se establece en el Artículo 7” "Como
institución autónoma, autárquica, con persona jurídica de derecho público, patrimonio
ropio y duración indefinida".

+ Las funciones, atribuciones y responsabilidades de la SEAM se enumeran en el Artículo
12* entre las cuales las de mayor relevancia son: elaborar la política ambiental nacional,
formular los planes nacionales y regionales de desarrollo económico, coordinar y fiscalizar
a gestión de los organismos públicos con competencia ambiental, imponer sanciones y
multas conforme a las leyes vigentes, a quienes cometan infracciones a los reglamentos
respectivos.

Ley N* 294/93 de Evaluación de Impacto Ambiental
+ El Artículo 1? establece "Declarase obligatoria la Evaluación de Impacto Ambiental. Se
entenderá por Impacto Ambiental a los efectos legales, toda modificación del medio
ambiente provocada por obras o actividades humanas que tengan, como consecuencia
ositiva o negativa, directa o indirecta, afectar la vida en general, la biodiversidad, la
calidad o una cantidad significativa de los recursos naturales o ambientales y su
aprovechamiento, el bienestar, la salud, la seguridad personal, los hábitos y costumbres, el
atrimonio cultural o los medios de vida legítimos”.
e Establece en su Artículo 7”, que requerirá de la presentación de Estudios de Impacto
Ambiental para proyectos o actividades públicas o privadas, tales como:
c) Los complejos y unidades industriales de cualquier tipo.

LEY N' 1447/99, QUE APRUEBA EL PROTOCOLO DE KYOTO DE LA
CONVENCIÓN MARCO DE LAS NACIONES UNIDAS SOBRE EL CAMBIO
CLIMÁTICO

Artículo 1”.- Apruébese el Protocolo de Kyoto de la Convención Marco de las Naciones Unidas
sobre el Cambio Climático, hecho en Kyoto, el 11 de diciembre de 1997 y suscrito por el
Paraguay en Nueva York, el 25 de agosto de 1998.

Ley N* 716/96 Que Sanciona Los Delitos Contra el Medio Ambiente

Protege al medio ambiente y la calidad de vida contra cualquiera que ordene, ejecute, o por
medio de su poder autorice actividades que amenace el equilibrio del sistema económico, el
sostén de los recursos naturales o de la calidad de vida.

+ En su Artículo 5” establece penas para los que empleen datos falsos o adulteren los
verdaderos en estudios de impacto ambiental, así como a los que eluden las obligaciones
legales referentes a las medidas de mitigación de impacto ambiental.

e En los Artículos 7” y 8” se establecen .penas a los responsables de fábricas o industrias
que descarguen gases o desechos sobre los límites autorizados; o viertan efluentes o
desechos industriales no tratados en aguas subterráneas o superficiales.

+ Enel Artículo 12”, se establecen las sanciones y multas a los que depositen o incineren
basuras u otros desperdicios de cualquier tipo, en las rutas, caminos o calles, cursos de
agua o sus adyacencias.

Ley N” 1.160/97, “Código Penal”

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 19
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Contempla en el Capítulo “Hechos punibles contra las bases naturales de la vida humana”,

diferentes actividades susceptibles de sanciones de pena privativa de libertad o multa.

*e Artículo 197: Establece penas para quien indebidamente produjera el ensuciamiento y
alteración de las aguas vinculada con una actividad.

+ Artículo 198: Establece penas para quien indebidamente produjera la contaminación del
aire vinculada con una actividad.

*e Artículo 199: Establece penas para quien indebidamente ensuciara o alterara el suelo
mediante el derrame de sustancias nocivas para la conservación del mismo.

+ Artículo 200: Establece penas para quien indebidamente procesara o eliminara en forma
inadecuada cualquier tipo de desechos.

+ Artículo 201: Establece penas por el ingresos de sustancias nocivas al país.

+ Artículo 203: Se refiere a los hechos punibles contra la seguridad de las personas frente a
riesgos colectivos.

+ Artículo 205: Establece penas para quienes incumplan las disposiciones legales sobre la
seguridad y la prevención de accidentes en lugares de trabajo.

+ Artículo 209: Establece penas por el uso de sustancias químicas no autorizadas.

Ley N” 1.183/85, “Código Civil”

Contiene diversos artículos que hacen referencia a la relación del individuo y la sociedad con
aspectos comerciales, ambientales, particularmente en lo que hace relación con los derechos
individuales y colectivos, la propiedad, etc.

+ Artículo 1.954 La Ley garantiza al propietario el derecho pleno y exclusivo de usar, gozar
y disponer de sus bienes, dentro de los límites y con la observancia de las obligaciones
establecidas en este Código, conforme con la función social y económica atribuida por la
Constitución Nacional al Derecho de Propiedad.”

+ Artículo 2.000: Se refiere al uso nocivo de la propiedad y a la contaminación.

Ley N” 836/80, “Código Sanitario”

Establece las normas a que deben ajustarse las actividades laborales, industriales, comerciales
y de transporte, para promover programas encaminados a la prevención y control de la
contaminación y polución ambiental, para disponer medidas para su preservación y para
realizar controles periódicos del medio a fin de detectar el eventual deterioro de la atmósfera,
el suelo, las aguas y los alimentos.

Se refiere a la contaminación ambiental en sus Artículos 66, 67 y 68, y al agua para consumo
humano y de recreo en los Artículos 69,72 y a los alcantarillados y desechos industriales en el
Artículo 84. Se refiere igualmente a la salud ocupacional y del medio laboral en los Artículos
del 86 al 89. El Código define además al MSPBS, disposiciones de contaminantes del aire, del
agua y del suelo. La Ley 836/80, se refiere también a la polución sonora en sus artículos 128,
129 y 130. En los Artículos 190 al 200 De las sustancias peligrosas regula su manipulación en
relación a la salud de las personas expuestas a su uso.

Ley N* 1.100/97

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 20
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Esta Ley no posee una definición de polución sonora pero podríamos precisarla como aquella

contaminación que sobrepasa los límites tolerables de sonido y que puede así, llegar a causar

trastornos físico — psíquicos a una persona. A grandes rasgos, esta Ley mantiene los niveles
máximos de ruido permitidos por debajo de los máximos aceptados por la OMS. La OMS
caracteriza como ruido a todo sonido indeseable o molesto.

Los límites máximos de sonidos no indeseables son 55 decibeles continuos en horario

nocturno — nivel más allá del cual el sonido se convierte en molesto para dormir y 65

decibeles en horario diurno. Los trastornos auditivos aparecen al superarse los 75 decibeles.

e El Artículo 1? previene la polución sonora en todas actividades privadas que podrían
producirla.

+ Artículo 2? Prohíbe causar ruidos y sonidos molestos, así como vibraciones cuando por
razón de horario, lugar o intensidad afecten la tranquilidad, el reposo, la salud y los bienes
materiales de la población.

e Artículo 5%. En los establecimientos laborales se prohíbe el funcionamiento de
maquinarias, motores y herramientas sin las debidas precauciones necesarias para evitar la
propagación de ruidos, sonidos y vibraciones molestos que sobrepasen los decibeles que
determina el Artículo 9”.

+ Artículo 9” Se consideran ruidos y sonidos molestos a los que sobrepasen los niveles
promedios que se indican:

Ambito (Medidos - Día Pico Ocasional
en Dtos A) Noche C0/Ja(7/Bs) [ADE 0208970 aloly14/a:19/Bs)
Área Residencial 45 60 80
Áreas Mixtas 55 70 85
Área Industrial 60 75 90

+ Artículo 10” La máxima exposición diaria permisible por ruidos y sonidos molestos dentro
de los locales con actividades industriales debe estar sujeta al siguiente límite:

Duración por Horas y Días | Decibles (Db) SFL
8 horas 90
6 horas 92
4 horas 95
3 horas 97
2 horas 100
1,5 horas 110
1.0 hora 115

+ En sus Artículos 13” y 14” establece las penas por las transgresiones e inclusive los casos
en que se podrían clausurar el local.

Ley N* 419/94 “Que crea el régimen legal para la construcción y funcionamiento de
puertos privados” en su Artículo 3" textualmente dice: “Las solicitudes de autorizaciones
deberán estar acompañadas por la Declaración de Impacto Ambiental correspondiente,
conforme a lo dispuesto por la Ley N* 294/93 y sus modificaciones”.

Para la Habilitación Permanente de los puertos privados en el marco de la Ley 419/94 y
demás reglamentaciones, es indispensable pasar por el proceso administrativo requerido por
la Ley de Evaluación de Impacto Ambiental y su decreto

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 21
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Ley N* 60/90 “QUE APRUEBA, CON MODIFICACIONES, EL DECRETO-LEY No. 27, DE
FECHA 31 DE MARZO DE 1990, "POR EL CUAL SE MODIFICA Y AMPLIA EL
DECRETO-LEY No. 19, DE FECHA 28 DE ABRIL DE 1989" QUE ESTABLECE EL
RÉGIMEN DE INCENTIVOS FISCALES PARA LA INVERSIÓN DE CAPITAL DE ORÍGEN
NACIONAL Y EXTRANJERO”.

Ley N 3956/09 “De Gestión y Manejo Integral de los Residuos Sólidos en la República del
Paraguay”

La Ley Orgánica Municipal N*. 3.966/10:
Las municipalidades legislan el saneamiento y protección del medio ambiente, emiten todas
las disposiciones relativas a los componentes naturales del medio ambiente, a la ordenación
espacial, a las alteraciones, desequilibrios e impactos ambientales:
e Artículo 171:“El Planeamiento del desarrollo físico municipal contendrá entre otros:

d) El análisis de ocupación y utilización del suelo;”
+ Artículo 172” Aprobación de los Planes de desarrollo Físico Municipal

Los planes de desarrollo físico municipal, serán aprobados por la Junta Municipal.

C.- Decretos

Decreto 14.402 “Por el cual se deja sin efecto el Decreto No. 410.706/00 de fecha 05 de
octubre de 2000 y se designa a la Dirección de la Marina Mercante, dependiente del
Ministerio de Obras Públicas y Comunicaciones, como órgano de aplicación de la Ley 419/94,
y para ello se crea el departamento de Puertos como repartición de la Dirección de la Marina
Mercante y se aprueba el Reglamento de Habilitación de y funcionamiento de Puertos
Privados”

Decreto No. 2321/09 “Por el cual se otorga a la Empresa LDC Paraguay S.A., la habilitación
por el Término de 5 (cinco) años, de un Puerto Privado, ubicado en el Km. 345,3 de la Margen
Izquierda del Río Paraguay, Fincas No. 7.462, 7.556 y 7.774, de la Localidad de Angostura,
Villeta del Departamento Central”

Decreto N” 14.281/96: Que Reglamenta la Ley N” 294/93 de Evaluación De Impacto
Ambiental.

En este Decreto se definen los conceptos en que se basa la Ley 294/93 y se especifican los
tipos de actividades sujetas a Estudio de Impacto Ambiental. Así mismo se establecen los
términos de referencias del Cuestionario Ambiental Básico. El Artículo 5”: menciona que
“Son actividades sujetas a la EvIA y consecuente presentación del EIA y su respectivo RIMA,
como requisito indispensable para su ejecución,

Los complejos y unidades industriales de cualquier tipo.

Depósitos y sus sistemas operativos;

Decreto N” 18.831/86, “Normas de Protección del Medio Ambiente”

Artículo 4”.Queda prohibido verter en las aguas, directa o indirectamente, todo tipo de
residuos, sustancias materiales o elementos sólidos, líquidos o gaseosos, que puedan degradar
o contaminar las aguas y suelos adyacentes, causando daños a la salud o a la vida humana, la
flora, la fauna o comprometiendo su empleo en explotaciones agrícolas, ganaderas, forestales
o su aprovechamiento para diversos usos.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 22
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Decreto N? 14.390/92 Reglamento General Técnico de Seguridad, Higiene y Medicina en
el Trabajo: originado en el MJT por el cual este organismo en sus atribuciones establece
normas de higiene, seguridad y medicina del trabajo a ser cumplida en los locales de trabajo
de toda la República.

d.- Resoluciones Varias

Resolución S.G. N” 585/95 del MSP.

Por el cual se modifica el reglamento sobre el control de la calidad de los recursos hídricos
relacionados con el saneamiento ambiental, descriptos en la Resolución S.G. N” 396/93.
Concierne al control de los recursos de agua relacionados con la salud ambiental y las
responsabilidades de SENASA:

Resolución N* 222/02 de la SEAM.

Visto la necesidad de establecer, un padrón de calidad de agua esencial para la defensa de los
niveles de calidad basados en parámetros e indicadores específicos, de modo de asegurar sus
usos preponderantes, la SEAM formuló dicha Resolución el 22 de abril del 2002 y por el cual
se establece el Padrón de la Calidad de las Aguas en el Territorio Nacional.

D. Aspecto Institucional:

Las instituciones que trabajan en el tema Ambiental y Saneamiento son: SEAM (Secretaria
del Ambiente), Ministerio Público y Ministerio de Salud Pública y Bienestar Social, y
aquellos que están ligados al sector industrial caso el Ministerio de Industria y Comercio, la
Unión Industrial Paraguaya.

Secretaría del Ambiente (SEAM)

Creada por la Ley 1561/00, la cual le confiere el carácter de Autoridad de Aplicación de la
Ley N* 294/93 de Evaluación de Impacto Ambiental y su Decreto Reglamentario 14281/96.
Tiene por objeto la formulación, coordinación, ejecución y fiscalización de la política
ambiental nacional. La gestión ambiental y el ordenamiento ambiental del territorio nacional
están a cargo de ella.

La citada Ley, contempla la creación del Sistema Nacional del Ambiente (SISNAM), el
Consejo Nacional del Ambiente (CONAM) y la Secretaría del Ambiente (SEAM); cuyo
principal objetivo se halla descrito en al Art. 1?, crear y regular el funcionamiento de los
organismos responsables de la elaboración, normalización, coordinación, ejecución y
fiscalización de la política y gestión ambiental nacional.

El Art. 14?, menciona que la SEAM adquiere el carácter de Autoridad de Aplicación de las
siguientes leyes:

Ley N” 294/93 de Evaluación de Impacto Ambiental, reglamentada por el Decreto N*
14.281/96, establece en su Art. 7?, que requerirá de la presentación de Estudios de Impacto
Ambiental para proyectos o actividades públicas o privadas, tales como:

a) Los complejos y unidades industriales de cualquier tipo.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 23
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El Art. 9? de la mencionada Ley, prescribe que las reglamentaciones de la Ley establecerán
las características que deberán reunir las obras o actividades mencionadas en el Art. 7? de la
Ley, y los estándares y niveles mínimos por debajo de los cuales estas no serán exigibles. Al
respecto, el Art. 5? del Decreto N* 14.281/96 establece que son actividades sujetas a la EIA y
consecuente presentación del EIA y su respectivo RIMA, como requisito indispensable para
su ejecución, entre otras, las siguientes:

b) Los complejos y unidades industriales y de servicios:

Los complejos y unidades industriales y de servicios serán calificados por la SEAM, la cual
analizará caso por caso la necesidad o no exigir la presentación del EIA. Esta institución
tomará su determinación de acuerdo al contenido del Anexo 1, el cual fue elaborado en base a
la Clasificación Internacional Industrial Uniforme (CHU) de las Naciones Unidas.

Fiscalía de Delitos Ambientales
Ley N” 716/96 QUE SANCIONA LOS DELITOS CONTRA EL MEDIO AMBIENTE,
Municipalidad de Villeta

Ley N* 3.966/2010 ORGÁNICA MUNICIPAL, que si bien no tiene un contenido ambiental
específico, es relevante en cuanto a la planificación física y urbanística del Municipio, y al
saneamiento ambiental y la salud de la comunidad.

La Municipalidad de Villeta, fue la Institución que emitió el Certificado de Localización
Municipal, el cual fue anexado al Cuestionario Ambiental Básico. Es el órgano de gobierno
local, con autonomía política, administrativa y normativa. Tiene potestad y libre atribuciones
en cuanto al desarrollo urbano, medio ambiente, educación, cultura, deporte, turismo,
asistencia sanitaria y social, entre otros.

Ministerio de Salud Pública y Bienestar Social (MSP y BS)

Entre sus funciones está la de organizar y administrar el servicio sanitario de la República, es
la institución responsable de hacer cumplir las disposiciones del código sanitario y su
reglamentación.

Ley N* 836/80, CÓDIGO SANITARIO, cuya autoridad de aplicación es el Ministerio de
Salud Pública y Bienestar Social; en el Título III: De la Salud y el Medio, Capítulo XII: De la
Disposición de Residuos.

Ley N* 369/72, que crea el Servicio Nacional de Saneamiento Ambiental (SENASA):

El Art. 4?, le confiere los siguientes objetivos:

Planificar, promover, ejecutar, administrar y supervisar las actividades de saneamiento
ambiental, establecidas en esta Ley;

Planificar, promover, ejecutar y supervisar las actividades de saneamiento ambiental del
Ministerio de Salud Pública y Bienestar Social; y

Participar en el estudio, planificación, programación y ejecución del Plan Nacional de
Saneamiento Ambiental.

Dirección General de Salud Ambiental (DIGESA)

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 24
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Ministerio de Justicia y Trabajo (MJT)
Es la institución encargada de velar por el cumplimiento del Reglamento General Técnico de
Seguridad, Medicina e Higiene en el Trabajo y del Código del Trabajo, modificada.

MINISTERIO DE JUSTICIA Y TRABAJO (MJT), el Art. 50? de la Constitución Nacional
establece el derecho que toda persona tiene que ser protegida por el Estado en su vida,
integridad física, su libertad, su seguridad, su propiedad, su honor y su reputación, y reconoce
en el Art. 939, el derecho que todos los habitantes tienen la protección y promoción de la
salud.

El Ministerio de Justicia y Trabajo es la institución del Estado que debe hacer cumplir el
REGLAMENTO GENERAL TÉCNICO DE SEGURIDAD, MEDICINA E HIGIENE EN EL
TRABAJO, creado por el Decreto Ley N” 14.390/92, que es el Marco Legal que incorpora
todo lo referente a las condiciones de Seguridad e Higiene que amparan al trabajador.

Ministerio de Obras Públicas y Comunicaciones — MOPC, que a través de su Dirección de
la Marina Mercante, es la que autoriza la Construcción, instalación, funcionamiento y
fiscalización de lo concerniente a los Puertos Privados. Es la Institución que administra La
Ley 419/94, que crea el régimen legal para la construcción y funcionamiento de puertos
privados y sus instalaciones.

Por Decreto Presidencial N” 14402/2001 se designó el 23 de agosto de 2001 a la Marina
Mercante dependiente del Ministerio de Obras Publicas y Comunicaciones, como órgano de
aplicación de la Ley N*419/94, para la creación, habilitación y funcionamiento de los Puertos
Privados.

Ministerio de Hacienda
Fiscaliza el sistema arancelario e impositivo que regula el funcionamiento contable de la
firma.

Ministerio de Industria y Comercio (MIC)

Promueve los programas de financiamiento para la producción e inversión de capital. Estas
acciones las lleva a cabo a través del régimen de incentivos fiscales y de los componentes de
desarrollo industrial.

Instituto de Previsión Social

Institución en donde la empresa debe asegurar a sus empleados para que puedan recibir
asistencia médica y en el futuro acogerse con el beneficio de la jubilación.

Ande
Institución que dicta las normas y los reglamentos referentes a las instalaciones eléctricas.

Administración Nacional de Navegación y Puertos - ANNP
Ministerio de Defensa Nacional, es una de las Instituciones dependientes de las Fuerzas
Armadas de la Nación, representan las Prefecturas Navales, en todo el territorio nacional, en

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 25
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

el caso del Puerto de la Empresa LDC Paraguay SA, existe una Prefectura a escasos metros de
la propiedad.

GOBIERNOS DEPARTAMENTALES: han sido creados por el Art. 161% de la
Constitución Nacional actualmente en vigencia. Aunque tienen restricciones presupuestarias,
la mayoría tiende a la consolidación de Secretarías Ambientales en su estructura
administrativa.

En particular, la Gobernación del Departamento Central, cuenta con una Secretaría de Medio
Ambiente, la cual participa activamente en los procesos de los estudios de EvIA,
especialmente en la emisión de los Certificados de Interés o de No Objeción Departamental.

Otros
Instituciones ligadas al comercio, asociación de productores, proveedores, cuerpos de
bomberos, etc.

VIII - DESCRIPCIÓN DEL PROYECTO PROPUESTO
1. Área de estudio

Abarca el área de emplazamiento del Complejo Agro Industrial, ubicada en la propiedad
identificada con Padrones N% 1868 y 3255, Fincas N% 7462, 7556, 7774, 1937; Lugar
conocido como Angostura, Distrito de Villeta; Departamento Central.

Características Generales de la Propiedad: La propiedad bajo estudio con el Puerto —
Embarcadero de granos está ubicada en el lugar denominado Angostura, Compañía
Cumbarity, perteneciente al distrito de Villeta, departamento Central, en el Km. 345.5, sobre
la margen izquierda del río Paraguay, aproximadamente a 7 (siete) km. De la Ciudad, aguas
arriba. Está identificado bajo los números de Fincas: 7462, 7556, 7774 y 1937, y posee una
superficie total de 136,4 has. En la imagen de satélite se observa con claridad la propiedad
bajo estudio y su entorne inmediato.

Imagen de Satélite 1: se visualiza la propiedad bajo estudio, los linderos, el entorno
inmediato, el área de influencia directa e Indirecta. Esto nos indica que el lugar es privilegiado
para este tipo de emprendimientos.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 26
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

'OMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A
(CAIASA)

RIO PARAGUAY

¿Google

t PE

Imagen de satélite extraído de google: donde se puede visualizar la propiedad y el área de
influencia directa, se puede detectar que la zona es eminentemente rural. Nótese también
otras propiedades, contiguas, que se dedican a la actividad portuaria.

1.1. Área de Influencia Directa (AID.): está constituido por el área de emplazamiento del
Complejo Agro Industrial, ubicado en la zona rural, con una tendencia al uso industrial,
específicamente de industrias portuarias y aceiteras. Teniendo como receptor de descarga de
efluentes al Rio Paraguay, en este caso específico no habrá descarga a cauces hídricos
superficiales

1.2. Área de Influencia Indirecta (A.L.L.): El área de influencia indirecta del proyecto se
extiende dentro de un radio de 1000 metros, abarcando el área donde se halla asentada un
puerto privado propiedad de la empresa y más lejanos en proyección otras industrias de
similares características.

IX. DESCRIPCIÓN DEL MEDIO AMBIENTE
Características del Medio físico y biológico
Características hidrogeológicas.

De acuerdo al mapa hidrogeológico, publicado por la Comisión Nacional de Desarrollo
Regional Integrado del Chaco Paraguayo, con los auspicios de las Naciones Unidas, se deduce
que: El Inmueble objeto del estudio, se caracteriza por su origen geológico, correspondiente a
la "Era Cuaternaria", específicamente al período Carbonífero.

Así mismo se indica que en el área, predominan acuíferos granulares, del tipo Kp, es decir
formados por areniscas friables fina a media. Generalmente con intercalaciones de arcillas y
conglomerados. Acuífero con extensión restringida. Espesor en el orden de algunas centenas
de metros. Permeabilidad variable.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 27
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Hacia el norte y hasta la cuenca del Caañabé existen areniscas de granulometría variable en
medio fluvial perteneciente a la formación Patiño, desarrollada durante el cretáceo y en la
parte Sur en las cercanías del Ypoá se encuentran sedimentos no consolidados del Cuaternario
(Cenozoico). La pendiente del terreno en las cercanías del proyecto es de O a 1%, con
orientación Sur Sur-Oeste.

En las lomadas bajas los suelos son planosoles, gley poco Húmicos, Alfisoles y Entisoles,
Arenas cuarzosos hidromórficas y suelos que tienen cierto espesor en la parte superior de las
lomadas y afloramientos rocosos en los cursos hídricos.

Observando el entorno ya urbanizado anteriormente, se puede afirmar que la erosión de los
suelos, no presenta situación de riesgo, siempre y cuando el suelo no quede mucho tiempo sin
cobertura vegetal. Por tanto se cree oportuno indicar que, la actividad desarrollada
actualmente dentro de la propiedad no ocasionaría riesgos de erosión.

Foto No. 1: Se observa una parte del Puerto, con los dispositivos tipo gaviones para evitar la
erosión hídrica hacia el río Paraguay

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 28
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Figura 1. La cuenca del Plata, el Paraguay y la Hidrobia “Paraguay — Paraná, principal
salida de los productos de la cuenca hacia y desde los puertos de extrazona.

Clima:
De acuerdo a la información proporcionada por la Dirección de Meteorología, las condiciones
meteorológicas son similares a las de Asunción, con estas particularidades:

Temperatura media :22,4c.
Temperatura mínima absoluta :0%c.
Temperatura máxima absoluta :40,4%c.
Promedio de precipitaciones : 1260 mm.
Humedad relativa : 76%

Vientos predominantes : Noreste-Sureste.

Se nota la diferenciación entre el invierno y el verano, siendo el invierno fresco, con pocos
días fríos durante el año, y en ocasiones extremas con temperaturas de hasta -3% c. Y
formación de heladas. Los días fríos están ligados a la irrupción de frentes fríos provenientes
del sur del continente.

Generalmente el invierno es seco, siendo los meses de julio y agosto los de menor
precipitación del año. El verano es caluroso, con vientos predominantes del noreste, los
índices de incomodidad se acentúan cuando la humedad relativa es alta. Ocurren frecuentes
lluvias en el verano (65% a 68% del total), con aparición de tormentas eléctricas en octubre y
noviembre.

La insolación es alta, llegando a medir en el Aeropuerto Internacional Silvio Petirossi, hasta
un valor de 1,66 calorías/cm”/minuto, es decir con gran diafanidad y mucha insolación.

29
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Basado en la caracterización mencionada, se confirma que el área de estudio, posee un clima
sub tropical húmedo.

Flora:

Corresponde ecológicamente a la Ecorregión del Litoral Central y parte en la Ecorregión
Neembucú. En el área de ubicación del inmueble, se observa vegetación en estado de
sucesión secundaria, ya que ha sido objeto de modificación por las actividades productivas a
las que fue sometida anteriormente. Existen árboles, matorrales y arbustos dentro de la
propiedad como en el entorno. La cantidad y especies identificadas fueron: Ybyrapyta
(Peltophorum dubium), Lapacho (Tabebuia spp), Curupay (Anadenanthera colubrina);
Sauce (Salix spp); Guayaibi (Patagonula americana), Espina de corona (Gleditzia
amorfhoides); Yvyraro (Pterogine nitens); Curupayra (Parapiptadenia rígida) Quebracho
colorado, Kaá ovetí, (Leuhea divaricata), Yvyra ju (Albizia hassleri), Tatare
(Pithecellobium scalare), Pirí (Cyperus giganteus), LLanten de agua (Elecharis spp.),
Camalotes (Eichornia spp.) y algunas especies típicas del bajo chaco, arbustos y gramíneas.

Foto No. 2: se observa la vegetación predominante en la reserva boscosa que posee la
propiedad bajo estudio.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 30
Mapa de Biomas y Ecorregiones, establecidas en el SINASIP.

Puerto Privado y
Complejo Agroindustrial
Angostura SA.— CAISA

mi
REPUBLICADE NO mi

Cumbarity - Villeta

[pe
mos PRICES

yA
asin
Peras

FITO PUERTO,
N

REPUBLICA ARGENTINA

Z

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 31

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Fauna

La zona de emplazamiento de la propiedad, como es área de influencia del Lago Ypoá y sus
humedales, se registran aún especies como el Guasú Pukú (Blastocerus dichotomus),
diversas especies de Yacaré, Gusuti (Masama spp) y otros mamiferos

El proceso de urbanización, con la consiguiente desaparición de los hábitat o áreas naturales
de supervivencia y refugio, constituyen la causa principal de la desaparición de la fauna
silvestre.

Por lo expuesto, la existencia de un área verde con árboles y restos de alimentos, contribuye a
mantener la avifauna la cual, a su vez, constituye un factor preponderante en el control
biológico de insectos.

De lo que habría sido la fauna original, pueden observarse algunas especies de aves comunes
como el cardenal, gorriones, tórtolas, piriritas, tero tero, anó, . Entre los mamíferos, pueden
observarse aguarai, ratones domésticos, ratas de campo y otros roedores, así como
comadrejas.

En cuanto a la faunca íctica podemos citar una gran variedad de especies, de los cuales
podemos citar los mas importantes; como Surubí (Pseudoplatystoma spp.), Dorado (Salminus
maxilosus), Corvina (Plagioson squamossimus), Patí (Pirinampus prinanpu), Mandi Í
(Pimelodus spp), Boga (Leporinus spp), Carimbatá (Prochilodus scrofa), Armado (Oxydoras
spp), Solalinde (Ageneiosus brevifilis), Tres puntos (Hemisorubin patyrhynchus), Pico de
Pato (Surubim lima), Piraña (Serrasalmus spp), Palometa (Cichlasoma festivum; bimaculatus),
raya o yabebuy (Potamotrygon spp), guamingué (Hypostomus spp), Pirakygua, Piky, entre
otras.

Cuerpos de agua: (ríos arroyos, lagos, lagunas). La propiedad en sí representaba un puerto es
decir, limita con el río Paraguay, y se podría decir que representa el principal insumo.

En el siguiente cuadro se observa los resultados analíticos de pesticidas en el río Paraguay,
marcándose los resultados correspondiente a Villeta, en donde se no se detecta la presencia
de ningún tipo de pesticidas, observándose que para el puerto de Villeta no fueron detectados
ningún tipo de pesticida, la misma ha sido realizado en el marco del Proyecto “Control y
Mejoramiento de la calidad de las aguas del la cuenca del lago Ypacaraí y el río Paraguay”,
Cooperación Técnica de la Agencia de Cooperación Internacional del Japon (JICA),
Secretaría del Ambiente (SEAM) y la Dirección General de Salud Ambiental (DIGESA)
dependencia del Ministerio de Salud Pública y Bienestar Social (MSPyBS)-

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 32
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

RESULTADOS ANALÍTICOS DE RIO
PESTICIDA: PARAGUAY
Lugar del muestreo PILAR ALBERDI ALBERDI
A. ABAJO CENTRO ABAJO
Posición 21J 367989 385450 441801
UTM 7027236 7102444 7176715
15/02/06- 15/02/06-
Fecha y hora de muestreo: 11:30 15/02/06- 10:15 09:45
Fecha de Ent. al Laboratorio: 16/02/2006 16/02/2006 16/02/2006
L.C.A.N?
HEPTACLOROHEXANO mg/L ND ND ND
HEPTACLORO mg/L ND ND ND
HEPTACLOROEPOXIDO mg/L ND ND ND
ALFALINDANO mg/L ND ND ND
CISCLORDANE mg/L ND ND ND
TRANSCLORDANE mg/L ND ND ND
ALDRIN mg/L ND ND ND
ENDRIN mg/L ND ND ND
O-P DDE mg/L ND ND ND
DICLORVOS mg/L ND ND ND
MONOCROTOFOS mg/L ND ND ND
METAMIDOFOS mg/L ND ND ND
Fuente: Proyecto “Control y Mejoramiento de la calidad de las aguas de la cuenca del lago Ypacaraí y el río
Paraguay”, Cooperación Técnica de la Agencia de Cooperación Internacional del Japón (JICA), Secretaría del
Ambiente (SEAM) y la Dirección General de Salud Ambiental (DIGESA) dependencia del Ministerio de Salud
Pública y Bienestar Social (MSPyBS).
Aspecto social: el área de emplazamiento del Puerto de embarque se caracteriza por ser una

zona rural a rural-urbana, está a 7 Km de la ruta que une Villeta con la autopista acceso Sur.
Su entrada principal se encuentra sobre la ruta que une Villeta con Alberdi, se observa la
presencia de establecimientos ganaderos, granjas, avicultura, pequeñas fincas agrícolas, y la
actividad pesquera.

En consecuencia, la actividad no colisiona ni riñe con otros usos dados al área, además existe
otros puertos privados en la zona, que se dedica a la misma actividad.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 33
Figura 3: El distrito de Villeta, su ubicación dentro del dentro del departamento di
Fuente: DGEEC

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 34
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

X - ETAPAS DEL PROYECTO
Preparación del sitio

La preparación del sitio de la planta de extracción de aceite de SOJA consiste en la
elaboración de estudios de campo, topográfico y limpieza y nivelación del terreno del área de
construcción. El resto del terreno permanecerá intacto quedando como áreas de reserva y
amortiguamiento ambiental.

Construcción

El proyecto general contempla una etapa de construcción en base a una serie de actividades
constructivas lo cual se basó en los resultados de estudios preliminares, mecánica de suelos y
geotécnicos del sitio así como de la información existente del proceso de operación, y de las
afectaciones naturales que ha sufrido el municipio. El cual inicia con la delimitación y trazo
del área a construir, el suministro y colocación de la cimentación y subestructura, red de
distribución de agua, drenaje, aguas pluviales, red eléctrica y tierras, instalaciones
especiales(mecánicas), estructura y superestructura, lozas de concreto reforzado para las bases
del equipamiento y maquinaria.

Operación y mantenimiento

Se contempla en la operación de la planta de extracción de aceite y de harina de soja trabajar
continuado. El mantenimiento se realizará de manera general en cada una de las operaciones
del proceso de manera preventiva con la finalidad de evitar que pare el proceso de producción
por averías o fallas del sistema.

Variables demográficas y geográficas.

Se tomó en consideración un área fuera de zona urbana y cercana a la Zona rural y de fácil
acceso fluvial para facilitar el transporte del producto terminado. Se consideró la tenencia de
la tierra y las áreas de cultivo de soja y su localización.

Variables económicas

El criterio técnico- económico considerado para la selección del actual predio donde se
desarrollará el proyecto parte de la necesidad de estar cercano a áreas estratégicas de
transporte terrestre y fluvial, para favorecer al procesamiento de la materia prima, para
optimizar su aprovechamiento en la extracción del aceite de soja. Así mismo se tomó en
consideración que este municipio es de los más industrializados.

Variables tecnológicas e infraestructura

La entrada de nuestro país en la modernidad global y a los avances tecnológicos que se
encuentran en otras economías, provoca que el cliente demande cada vez más mejor atención,
valores agregados a sus consumos, calidad inmejorable y modernas instalaciones. Este
complejo industrial en particular, contará con instalaciones y sistemas modernos que
garanticen mejoras operacionales y tecnológicas.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 35
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

XI. IMPACTOS AMBIENTALES
CONCEPTO

El Estudio de Impacto Ambiental es originado a partir de la presentación realizada sobre el
proyecto de Planta Industrial — Producción de Aceite Crudo y Harina de Soja, así que el
estudio se circunscribe a los efectos ambientales originados por la actividad industrial sin
modificación alguna.

Importancia del Complejo Agro Industrial en relación a los aspectos ambientales

Los grandes problemas ambientales asociados a los procesos de extracción de aceite crudo y
harina de soja se relacionan con residuos líquidos y sólidos, y con los riesgos asociados a
gases explosivos. Los impactos al aire están confinados a la operación de calderas y manejo
de materias primas. . Es importante mencionar que el dióxido de carbono (CO)) que se libera
durante la combustión de la biomasa es igual al carbono absorbido por la biomasa durante su
crecimiento por ello la quema de biomasa resulta neutral en términos de CO».

Los residuos sólidos generados son, en la mayoría de los casos, reciclados hacia otros sectores
industriales. (p.e. granos, plásticos; papel, etc.).

Los efluentes industriales generados en la etapa de lavado de pisos se caracterizan por su
contenido de sólidos suspendidos, aceites y grasas, provocando una DBOS moderada.

El pH del agua residual industrial es altamente variable, lo cual obliga a su neutralización
previa.

Contaminación del aire.

La contaminación del aire en una industria aceitera específicamente de extracción de aceite
crudo de soja y harina de soja se produce básicamente por las emisiones de las calderas.

Este es un punto que requerirá análisis y es susceptible de mejorar vía una optimización del
balance energético de la fábrica.

El otro gran punto que puede provocar contaminación al aire son las emisiones de hexano en
el proceso de extracción por solvente.

Otro sector de generación de potencial contaminación atmosférica, son las operaciones con
materias primas donde se manejan granos de cereales pudiendo generar emisiones de
materiales particulados.

Caracterización de efluentes líquidos.
El efluente líquido presenta como principales contaminantes aceites y grasas; sólidos

suspendidos; DQO; DBO y conductividad. La DBOS está normalmente ligada a los aceites y
grasas y sólidos suspendidos, por lo tanto al remover estos, los valores de DBOS se reducen

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 36
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

en un altísimo porcentaje. La DBO5 también puede verse afectada por el contenido de jabones
y gomas, siendo estas últimas muy comunes cuando se utiliza aceite de soja.

Adicionalmente, el agua residual industrial presenta variaciones significativas en pH y
temperatura durante el día.

Sin embargo, mediante la aplicación de pretratamientos basados en separación por flotación
para las aguas residuales, las cargas indicadas se reducen en aproximadamente 95%.

Cabe destacar que con el pretratamiento descrito se logra dar cuenta de los aceites y grasas,
sólidos suspendidos y de casi el total de la DBOS pero no se logra reducir el parámetro
conductividad, el cual está estrechamente ligado al contenido de sulfatos, para lo cual se
implementará un sistema de tratamiento biológico, compuesto por lagunas de estabilización.

Caracterización de residuos sólidos.
En general los residuos sólidos a ser generados en el Complejo Industrial ofrecen la

posibilidad de reciclarse hacia otros rubros industriales, como ocurre con los descartes de
plásticos utilizados en envasado de producto terminado y papel utilizado en los envases.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 37
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Los posibles impactos identificados, así como las medidas de mitigación que se proponen para
cada caso se presentan en el cuadro siguiente y servirán como guía al proponente del proyecto

cuando tenga que ejecutarlo.

F | ACCIONES IMPACTOS MEDIDAS DE MITIGACION
A Generación de polvo y La generación de polvo se mitigará
Ss ruido regando el suelo con agua y se deberá
Eo Modificación de a realizar un control mecánico del
a geomorfología estado general de las maquinarias
Dz Alteración del hábitat de afectadas a la obra. Los trabajos con
Eu aves e insectos maquinarias y herramientas que
A Alteración del paisaje genera ruidos molestos se limitarán a
e 2 Riesgo a la seguridad de horarios diurnos.
0) á las personas El proyecto deberá contemplar la
N S Afectación a la salud de arborización y la recomposición de
S 5 las personas por polvo y áreas verdes en el área del proyecto.
TS emisión de gases de La zona de operación y movimiento de
Ra combustión maquinarias deberá estar claramente
Ú Disminución de a señalizada
e calidad de vida
M Generación de polvo y Los trabajos con maquinarias y
ruido herramientas que generen ruidos
O n Afectación de la calidad molestos se limitarán a horarios
N 2 de vida de los vecinos diurnos.

5 Riesgos de accidentes a Durante la ejecución de la obra, todo

3] obreros el perímetro deberá estar cercado y no

YN Afectación a la salud de se deberá permitir el ingreso a la zona

Z las personas por de obras de personal no autorizado.

3 generación de polvo y El personal afectado a la obra deberá
emisión de gases de contar con todo el equipamiento
combustión de necesario para realizar sus labores
maquinarias con seguridad.

Alteración del hábitat de El proyecto deberá contemplar dentro

< aves e insectos de la propiedad islas destinadas a

5 Modificación del paisaje espacios verdes, para plantación de

S natural pastos y especies arbóreas.

EZ

AS]

25

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 38

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Fase de Operación y de Mantenimiento.

ETAPA OPERATIVA

Actividad Im;

actante: OPERACIONES EN LA PLANTA INDUSTRIAL

Impactos

Acciones am
Positivos

Impactos Negativos

e Generación de
empleos directos
e indirectos.

+ Recepción de
materias primas e
insumos varios.

e Procesos + Aumento del
administrativos y nivel de
operativos de la consumo en la
empresa. zona

+ Manejo y + Mejoramiento de
disposición de la calidad de
residuos sólidos y | vida de la zona
líquidos. afectada y de la

zona de
influencia de la
empresa.

e Accesos y e Al mejorar la
circulación de calidad de vida,
rodados por influye
compras, ventas, positivamente en
etc.. la salud de los

habitantes del

e Desperfectos y/o área de
fallas de equipos. | influencia de

proyecto

+ Tormentas
eléctricas,
incendios
intencionales, etc.

Aportes al fisco
y a la comunidad
local.

Plusvalía del
terreno en si y
de los aledaños

e Dinamización de
la economía.

e Diversificación
de la oferta de
bienes en el
mercado

Probabilidad Que Ocurra Un Incendio y

Siniestros:

e Riesgos de incendios y siniestros en toda la
planta industrial.

e Riesgos de incendios
acumulación de desechos.

e Pérdida de la infraestructura (activos fijos), de
insumos, etc.

e Afectación sobre especies arbóreas del entorno
inmediato.

+ Repercusión sobre el hábitat de insectos y aves.

ocasionados por

e Afectación de la calidad de vida de las
personas.

e Riesgos a la seguridad y afectación de la salud
de las personas.

Generación de Desechos Sólidos y Líquidos y

Olores

e Afectación de la calidad de vida y de la salud
de las personas por la incorrecta disposición
final de desechos sólidos y líquidos.

e Generación de basuras, efluentes líquidos y
material pulverulento.

e Probabilidad de contaminación del suelo y del
agua subterránea por una incorrecta disposición
de los desechos generados.

e Riesgos de incendios ocasionados por
acumulación de desechos.

e Emanaciones gaseosas de las torres de

enfriamiento (inocuas).

Aumento del Tráfico Vehicular y de Ruidos:

e Riesgos de accidentes por el movimiento de
rodados en el AID.

e Ruidos molestos generados por las actividades
realizadas en el establecimiento.

e Ruidos molestos y posibilidad de
contaminación del aire por la emisión de gases
de combustión generados por los vehículos.

e Disminución de la calidad de vida
pobladores cercanos al AID.

+ Congestión en accesos y salidas.

de

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Riesgos de Accidentes Varios

e Peligro de accidentes operativos debido al
incorrecto uso de los equipos del
establecimiento.

e Riesgos a la seguridad y/o accidentes de las
personas por el movimiento de vehículos.

e Los acopios de materias primas, insumos,
productos terminados sin ninguna protección y
sin orden alguno pueden causar accidentes a
terceros y presenta un riesgo potencial a
terceros.

Presencia de Alimañas y Vectores

e Riesgos varios por la presencia de alimañas,
roedores, vectores, insectos.

e Los acopios de materias primas y mercaderías

alimañas.

paisajístico.

sin orden alguno favorece la presencia de
Influencia sobre la fauna y flora y el medio

e Poca influencia sobre la fauna y la flora de la
zona debido a que es una zona ya modificada.

e El funcionamiento de la planta sin orden
alguno, pueden presentar un mal aspecto desde
el punto de vista perceptual

B) Actividad Impactante: MANTENIMIENTO DE LAS INSTALACIONES

Acciones

Impactos Positivos

Impactos Negativos

+ Mantenimiento y
limpieza de las
instalaciones, obras
civiles y equipos.

+ Monitoreo de las
variables ambientales
involucradas

+ Capacitación del
personal ante siniestros y
emergencias

e Generación de empleos.

e Dinamización de la economía.

+ Mejoramiento de la calidad de
vida de la población de la zona
afectada

e Mejora el paisaje.

e Previsión de impactos
negativos

e Protección del ambiente.

e Disminución de riesgos de
daños materiales y humanos

Riesgos de accidentes.
Generación de polvos y
ruidos.

Riesgos de contaminación
de suelos y agua por la
generación de residuos
sólidos y efluentes
líquidos.

Sensación de alarma en el
entorno ante simulacros.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

40

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Identificación de Variables Ambientales Impactadas por Acciones del Proyecto

SUBSISTEMA

COMPONENTE AMBIENTAL

+ Ambiente Inerte

Aire

+ Aumento de los niveles de emisión de CO2 y de polvo.

+ Incremento de los niveles de polución sonora

Tierra y suelo

+ Posibilidad de contaminación por desperfectos mecánicos,
accidentes, por malos manejos operativos, por falta de
mantenimiento de los sistemas de recolección de aguas
negras y mala gestión en la recolección de basuras sólidas.

Agua

+ Contaminación de la napa freática por la mala gestión en
el control de la generación de los desechos sólidos y
efluentes líquidos.

+ Ambiente Biótico

Flora

+ Modificación de las especies vegetales.
Fauna

e Alteración del hábitat de aves e insectos.

+ Ambiente Perceptual

+ Cambios en la estructura del paisaje

+ Medio Socio Cultural y
de Núcleos Habitados

Servicios Colectivos y Aspectos Humanos

*e Alteración de la calidad de vida y del bienestar de las
personas (molestias debido al aumento del tráfico
vehicular, generación de ruidos, polvos)

+ Efectos en la salud y la seguridad de las personas.

e Infraestructura y servicios.

e Estructura urbana y equipamientos.

+ Medio Económico

Economía y Población
e Actividad comercial y dinamización de la economía.

+ Aumento de ingresos a la economía local y por tanto
mayor nivel de consumo

+ Empleos fijos y temporales
Cambio en el valor del suelo
Ingresos al fisco y al municipio local.

XIII - Plan de Gestión Ambiental

En este apartado se consideran diversos programas tendientes a lograr que el proyecto
alcance niveles que sean ambientalmente sustentables, económicamente rentables y
socialmente aceptables. El Plan de Gestión comprende:

e Plan de mitigación y Plan de vigilancia y monitoreo.
e Planes y Programas para emergencias, de seguridad, prevención de accidentes y

educación ambiental.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 41
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

XIV - Plan de Mitigación Ambiental

Incluye las medidas implementadas para mitigar los impactos negativos originados durante
la etapa de operación del puerto, ya que en este apartado, no serán tomadas en cuenta las
etapas de planificación y construcción de las infraestructuras ya que son etapas ya
finalizadas y se basará sobre las variables ambientales del proyecto y las medidas de
mitigación serán programadas para:

e Identificar y establecer mecanismos de ejecución, fiscalización y control, óptimos a fin
del logro de los objetivos del plan en lo que respecta a las acciones de mitigación

recomendadas.

e Evaluar la aplicación de las medidas.
e Lograr una ejecución satisfactoria de las acciones que conlleven a mitigar los impactos

negativos.

Los posibles impactos identificados, así como las medidas de mitigación implementadas para

cal

en la Fase Operativa.

la caso, se presentan en el cuadro siguiente y servirán como guía al proponente del proyecto

RIESGOS DE INCENDIOS Y SINIESTROS

IMPACTOS NEGATIVOS

MEDIDAS DE MITIGACION

e Riesgos de incendios y
siniestros en toda la planta
industrial.

e Riesgos de incendios por
acumulación de desechos.
e Pérdida de
infraestructura.

e Afectación sobre especies
arbóreas del entorno.

+ Repercusión sobre el hábitat
de insectos y aves.

e Afectación de la calidad de
vida de las personas

e Riesgos a la seguridad de
as personas y afectación de
a salud de las personas.

la

+ Contar con un manual para la prevención de incendios y
actualizarlo constantemente con la ayuda de empresas de
seguridad industrial y bomberos.

+ Entrenamiento de todo el personal para actuar en caso de
inicio de incendio.

e Realizar los trabajos operativos cuidando las mínimas
normas de seguridad contra el inicio de fuego.

+ No fumar, ni utilizar calefactores y cocinillas en el interior
de los depósitos.

+ Revisar las conexiones eléctricas y reparar las defectuosas.

+ Realizar el mantenimiento preventivo de las maquinarias y
equipos.

e Instalar carteles indicadores de áreas peligrosas y de
riesgos de incendio.

+ Contar con extintores de polvo tipo ABC, bocas hidrantes
motrices y distribuirlos convenientemente.

e Todos los equipos que pudieren causar polvos deben
poseer colectores de polvo.

+ Realizar una limpieza periódica de toda la planta industrial
para evitar aglomeraciones innecesarias de materias
primas, residuos y material inflamable.

+ Depositar las basuras y residuos sólidos en lugares
adecuados, para evitar posibles focos de incendio.

e Colocar en lugares visibles cárteles con el número

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

42

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

telefónico de los bomberos, de la policía, hospitales y
otros de emergencia.

Contar con alarmas y sirenas para prevención.

Contar con rutas de escapes y puertas de salidas de
emergencias.

Acopiar en sitios protegidos y adecuados las materias
primas, residuos a reciclar y los ya reciclados, además
deben estar alejados de cualquier fuente de calor.

Líquidos inflamables, cilindros de gas, productos
peligrosos y propensos a la combustión espontánea se los
debe almacenar con la adecuada segregación de otros
materiales y entre sí.

GENE

RACIÓN DE DESECHOS SÓLIDOS

IMPACTOS NEGATIVOS

MEDIDAS DE MITIGACION

+ Afectación de la calidad de
vida y de la salud de las
personas por la incorrecta
disposición final de
desechos sólidos.

e Riesgos de posibles
incendios ocasionados por
la acumulación de los
desechos.

+ Generación de basuras y
material pulverulento.

+ Probabilidad de
contaminación del suelo y
del agua subterránea por
una incorrecta disposición
de los desechos generados.

Todos los sitios de la planta deben estar libres de basura.
Las basuras se deben colocar en contenedores con tapas,
disponerlos apropiadamente para ser retirados por el
servicio de recolección municipal o puestos por medios
propios en el relleno sanitario habilitado.

Instalar carteles indicadores para el manejo seguro de los
residuos.

Implementar un plan de manejo de residuos para la
instalación, que debe contener métodos de disposición y
eliminación de residuos, además de capacitar y
concientizar al personal del correcto manejo.

Disponer correctamente los residuos con el fin de evitar la
contaminación del agua y del suelo.

Contar con contenedores diferenciados para productos
reciclables (plásticos, papeles y cartones), ya que estos
ueden ser comercializados a terceros y evitar su
aglomeración.

La planta industrial debe contar con depósitos adecuados
ara el almacenamiento temporal de materiales a reciclar y
reciclados y cuidarlos de los principios de fuego.

Los equipos generadores de polvos (molinos trituradores),
debe contar con un sistema de absorción de material
ulverulento (polvos), que los deposite correctamente en
contenedores adecuados y no los expulse hacia los recintos
internos y externos de la planta industrial.

Las estopas usadas para la limpieza de aceite se
dispondrán en lugares adecuados para su disposición final.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 43

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

GENERACION DE DESECHOS LIQUIDOS

IMPACTOS NEGATIVOS

MEDIDAS DE MITIGACION

+ Generación de efluentes
líquidos y aguas negras.

e Probabilidad de
contaminación del suelo y
del agua subterránea por
una incorrecta disposición
de los desechos líquidos
generados.

e Afectación de la calidad de
vida y de la salud de las
personas por la incorrecta
disposición final de
desechos líquidos

Im

e Los efluentes provenientes de servicios sanitarios (aguas

negras) y otras residuales, se deberán disponer en cámaras
sépticas y luego depositarlo en pozos ciegos adecuados
ara que actúen en forma combinada ya que no existe red
cloacal.

e Las instalaciones de disposición de aguas negras y

residuales deben estar ubicadas con respecto a cualquier
fuente de suministro de agua a una distancia tal que evite
a contaminación

Capacitar al personal en el tratamiento y prevención de
contaminación del suelo y agua, en especial por efluentes
íquidos.

Controlar la implementación de acciones adecuadas en los
rocesos operativos y vertido de efluentes.

Disponer correctamente los restos y productos líquidos con
el fin de evitar derrames y contaminación del agua y del
suelo.
Almacenamiento de productos

líquidos vencidos y

averiados en lugares diferenciados y tomar las
recauciones en el momento de ser retirados del
establecimiento.

Administrar el uso del agua evitando derrames

innecesarios.

Controlar periódicamente los con
evitar pérdidas.

Los efluentes pluviales deben ser conducidos por líneas
independientes (compuestas de canaletas y bajadas) y
puestas para afuera del recinto predial.
Implementación de Proceso de  Recirculación y
recuperación, emisión cero de efluentes de proceso.
lementación de un Sistema de Tratamiento de aguas
industriales de lavado y otros, a sistemas de tratamiento
físico y químico, y biológicos

uctos de agua para

AUMENTO DEL TRAFICO Y RUIDOS

IMPACTOS
NEGATIVOS

MEDIDAS DE MITIGACION

e Riesgos de accidentes por
el movimiento de rodados
en el AID.

+ Ruidos
generados

molestos
por las

e Para disminuir los riesgos de accidentes por el movimiento de

rodados, se deberá indicar la entrada y salida de vehículos y
realizar maniobras con una velocidad prudencial en todos los
sectores la finca.

e Se debe facilitar la entrada y salida de rodados a la planta

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 44

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

actividades realizadas en
el establecimiento.

Ruidos molestos y
contaminación del aire por
emisión de gases de
combustión de vehículos.

Disminución de la calidad
de vida de los pobladores
cercanos al AID.

Congestión en accesos y
salidas.

mediante accesos adecuados y señalizar con carteles
indicadores.

Implementar un sistema de reducción del nivel de ruidos
hacia afuera del establecimiento, sean por un buen sistema de
construcción, por la planificación correcta de las
operaciones, de un mantenimiento y afinación constante de
las maquinarias, equipos y rodados.

Operaciones y trabajos que puedan implicar generación de
ruidos importantes, deberán ser efectuadas de día y teniendo
en Cuenta los parámetros de la Ley 1100/97.

Concienciar al personal para que tengan comportamiento
racional dentro del establecimiento y no realizan labores y
actos ruidosos.

La ocurrencia de ruidos molestos, la posibilidad de
contaminación del aire y la generación de gases de la
combustión por el aumento del tráfico es un problema que
deberá ser encarado en el ámbito del programa municipal y
no en forma puntual.

RIESGOS DE ACCIDENTES VARIOS

IMPACTOS

NEGATIVOS MEDIDAS DE MITIGACION
Peligro de accidentes |e Contar con un manual de procedimientos p/ seguridad,
operativos debido  al| riesgos de accidentes.
incorrecto uso de los|e Limitar las horas de trabajo de acuerdo a lo que dictamine la
equipos dell Ley.
establecimiento. e Instalar carteles de seguridad y educación p/ prevenir

Riesgos a la seguridad y/o
accidentes de las personas
por el movimiento de
vehículos.

Los acopios de materia
prima, mercaderías,
insumos, productos
terminados sin ninguna
protección y sin orden
alguno pueden causar
accidentes y presenta un
riesgo potencial a
terceros.

e Capacitar y entrenar al personal

accidentes.

Concientizar personal del cumplimiento de
señalizaciones, sean operativos, áreas peligrosas,
movimentación o cualquier otro en general.

Dotar al personal de elementos protectores para evitar daños a
su salud (orejeras, guantes, protectores uconasales,
vestimentas, botas, etc.).
El uso de las indumentarias de protección ini
obligatorio y se debe capacitar al personal
correcto.
Efectuar controles médicos y odontológicos de los obreros.
para prevenir los riesgos de

las
de

al

ividual será
ara su uso

operación en general.
Acopiar y apilar convenientemente las merca:
lugares respectivos.
Disponer en el depósito un sector físicamente del
los productos vencidos y averiados.

Contar con botiquín de primeros auxilios.
Contar con contenedores de depósitos temporal en buen

lerías en sus

imitado para

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

45

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

estado para productos líquidos, productos vencidos y
averiados y restos de insecticidas utilizados en el control de
alimañas.

+ Implementar rotulado de sustancias peligrosas (productos
vencidos y averiados, sus residuos y de aquellos productos
utilizados en el control de vectores — insecticidas).

*e Cuidar que todas las operaciones realizadas en el
establecimiento, se lleven a cabo de acuerdo a las normas
técnicas de higiene, seguridad y correcta utilización de la
infraestructura.

PRESENCIA DE ALIMAÑAS — VECTORES Y PLAGAS

IMPACTOS
NEGATIVOS

MEDIDAS DE MITIGACION

e Riesgos varios por la
presencia de alimañas,

roedores, vectores,
insectos.

e Los acopios de
materias primas y
mercaderías sin orden
alguno favorece la

presencia de alimañas.

e Deben ser realiza
curativos periódicos

os tratamientos sanitarios preventivos y

con insecticidas en todo el establecimiento,
mereciendo especial atención los sitios que pueden albergar a
insectos, roedores, plagas, alimañas.

e Combinar el uso de productos diversos en forma intercalada
según su principio activo y los mismos deberán ser de libre
comercialización y aprobados para el efecto.

e El establecimiento debe ser limpiado periódicamente con el
objeto evitar la proliferación de insectos, plagas, vectores y
alimañas.

e Existen productos químicos y firmas del ramo, que podrían
ayudar a controlar la proliferación de insectos, plagas. etc..

e Utilizar adecuadamente el agua y no mantener aguas estancadas
en el predio (envases y botellas vacías, planteras, etc.)

e Eliminar y/o controlar todos los lugares de acumulación y
procreación.

MANTENIMIENTO DE EQUIPOS Y DE LAS INSTALACIONES

IMPACTOS
NEGATIVOS

MEDIDAS DE MITIGACION

e Riesgos de accidentes.

+ Generación de polvos y
ruidos.

e Riesgos de
contaminación de
suelos y agua por la
generación de residuos
sólidos y efluentes
líquidos.

e Contar con un manual de procedimientos para la prevención de la
contaminación por efectos de mantenimientos.

e Realizar el mantenimiento de los rodados en los sitios adecuados
y debidamente acondicionados para tal efecto.

e Evitar el lavado de rodados en el establecimiento.

e Contar con carteles preventivos para realizar mantenimientos.

e Ubicar en lugares convenientes basureros para los desechos
sólidos.

e Las estopas utilizadas para limpieza de aceite deberá ser
dispuesta en lugares adecuados para su disposición final.

e Tomar las precauciones de depositar temporalmente los aceites
usados de las maquinarias y equipos (que precisan renovación de

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

46

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

aceite) en tambores especiales antes de ser retirados para su
e Sensación de alarma en | disposición final (vender a terceros interesados en su uso).

el entorno ante [e Realizar el mantenimiento preventivo de los equipos críticos y de
simulacros. las instalaciones para evitar accidentes, y para mejorar la
seguridad.

e Avisar a los vecinos (del lindero perimetral) para cuando se
realizan actividades de simulacros contra incendios, de
emergencias, etc.

XV. MEDIDAS DE MITIGACIÓN
PLAN DE MITIGACIÓN PARA ATENUAR LOS IMPACTOS NEGATIVOS.

Calidad de aguas superficiales.

El mayor impacto causado por toda industria de extracción de aceite crudo de soja que no
realiza un tratamiento de sus efluentes líquidos, es la contaminación del curso receptor de
estos desechos sin tratamiento previo.
El proyecto de ZED - Sistema de Efluente Cero contempla todas las medidas técnicas de
control de la calidad de las aguas residuales generadas en el proceso productivo, mediante la
implementación y construcción de un Sistema de Recirculación y recuperación de efluente
continuo de la extracción.
Los líquidos del lavado y otros, serán conducidos hasta una Planta de Tratamiento, compuesta
por:

1. Tratamiento Primario (Ecualización, separador estático)

2. Tratamiento Secundario (Lagunas de Estabilización)

Calidad del Suelo.

La calidad del suelo en el área de la fábrica no es afectada por no disponerse residuos y
desechos en el mismo sitio, pero si puede considerarse un efecto indirecto que podrían
generarse si se depositan residuos sólidos en vertederos que no estén acondicionados
adecuadamente para impedir la infiltración de líquidos lixiviados orgánicos en el subsuelo.

Calidad del Aire.

La empresa implementara Sistema de Control de la Contaminación Atmosférica, por medio de
tratamientos secos y húmedos para; la retención de materiales particulados; Sistema de
ciclones, filtros de mangas y captadores de polvos.

Polución Sonora.

El funcionamiento de equipos y maquinarias tales como, la máquina de sierra y el uso de
camiones y montacargas generan niveles sonoros cercanos a 80 dBe, considerados niveles
máximos tolerados en ambientes ocupacionales; para minimizar los ruidos en los espacios

laborales se implementara protectores auditivos personales.

Salud Ocupacional.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 47
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Para evitar los riesgos de accidentes de trabajo los obreros utilizaran equipos de protección
personal como guantes, botas de caucho, cascos, etc.
Se implementará un manual de seguridad, prevención y respuesta ante posibles accidentes,
elaborado para cubrir las necesidades propias de los trabajos asociados a las operaciones
mecánicas del Complejo Industrial.
Se impulsarán además las siguientes actividades:
+ Participación de todo el personal de la empresa al programa de adiestramiento y cursos
de seguridad industrial, especialmente durante los primeros 6 meses de operación.
+ Compra de todos los equipos de seguridad necesarios, tales como; guantes, máscaras,
tapabocas, botas y delantales.
Carteles indicadores de cuidados a tener en cuenta en cada sección.
Cartel indicador del manejo adecuado de la materia prima utilizada dentro del proceso.
Provisión de equipos extintores de incendios, revisión y renovación de la carga de
acuerdo a las normas de control de extintores recomendada por los fabricantes.

e Programa de Seguridad Laboral e Industrial.
El objetivo es establecer medidas, acciones y normas de procedimientos con el fin de reducir
los riesgos de accidentes.

+ Provisión de equipos.
Proveer de equipos protectores adecuados para las actividades operativas propias de las
diversas áreas del complejo industrial, y contar con equipos básicos para casos de accidentes,
incendio, etc.
Los funcionarios y obreros estarán obligados a la utilización de estos equipos de acuerdo al
área de trabajo asignado.

e Capacitación.
Se capacitará al personal sobre el correcto manejo de los equipos y las máquinas a utilizarse
en todas las etapas del proceso productivo y de los controles ambientales.

XVI - PLAN DE MONITOREO Y/O VIGILANCIA AMBIENTAL.

El Plan de Monitoreo tiene como objeto controlar la implementación de las medidas
mitigadoras y compensatorias y la verificación de impactos no previstos del proyecto, lo que
implica:

+* Atención permanente durante todo el proceso de las actividades operativas y de
mantenimiento.

e Verificación del cumplimiento de las medidas previstas para evitar impactos
ambientales negativos.

+ Detección de impactos no previstos y atención a la modificación de las medidas.

+ Monitorear las diferentes actividades en el establecimiento con el objeto de prevenir la
contaminación del medio.

+ Controlar la implementación de acciones adecuadas en las distintas actividades, contra
los ruidos, emisiones gaseosas y/o polvos y vertido de efluentes cloacales.

e Evitar la contaminación del suelo por vertido de basuras y desechos generadores en el
Establecimiento.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 48
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

e Se realizará el monitoreo de las variables necesarias para dar cumplimiento con los
requisitos del Mecanismo de Desarrollo Limpio.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 49
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Dentro del Plan de trabajo, están:

e Los desechos líquidos continuos del proceso deberán ser derivados al ZED y los
generados en las operaciones de limpieza a un homogeneizador de caudales,
separador por flotación estático y lagunas de estabilización.

e Los desechos sólidos, serán acopiados conveniente para luego ser reciclados y
posteriormente vendidos para su reutilización.

+ Los restos de basuras varias serán recolectadas en basureros y retirados por el sistema
recolector de basuras del municipio.

+ El material pulverulento es mitigado por los ciclones y filtros secos.

e Se debe cuidar de las obras civiles, realizar mantenimiento y afinación constante de
los equipos como para no afectar de ruidos molestos y emanaciones gaseosas.

+ Trabajar dentro de local cumpliendo todas las normas de seguridad, higiene y trabajo.

El Técnico debe verificar que:

El personal esté capacitado para realizar las operaciones a que esté destinado.
Que sepa implementar y usar su entrenamiento correctamente.

e Su capacitación incluirá respuestas a emergencias e incendios, asistencia a personal
extraño a la planta, manejo de residuos, efluentes y requerimientos normativos
actuales.

e Se tenga una biblioteca de referencias técnicas de la instalación, a fin de identificar si
hay disponibles manuales de capacitación y programas de referencias.

e Se disponga con planos de ingeniería y diseños de instalaciones componentes del
establecimiento actualizados.

Existan señales de identificación y seguridad en toda la planta.
Se consideren problemas ambientales para el sitio de las instalaciones y tener en
Cuenta dichos aspectos (Educación ambiental).

+ Realizar todas las actividades en la finca teniendo en cuenta todas las normativas

vigentes y cumplir con las exigencias al respecto.

Entre los aspectos a ser monitoreados se encuentran:

Monitoreo de los Equipamientos de la Planta

e Se deberá centrar el correcto funcionamiento y mantenimiento de todo el
equipamiento (maquinarias, equipos, rodados), de equipos auxiliares, sistema
eléctrico, provisión de agua, etc., que constituyen un fin primordial para que los
mismos no sufran percances de algún tipo que podrían conducir a accidentes,
incendios, pérdidas de tiempo, bajos rendimientos y sobre todo pérdida de los
productos y materias primas y/o el deterioro parcial total de los mismos.

e Prestar especial atención a todos los equipos a fin de evitar desgastes excesivos O
roturas de piezas que podrían conducir a derrames de productos en el suelo.

+ Monitorear el nivel de ruidos, verificando cumplir con lo establecido por la Ley.

+ Monitorear constantemente el buen funcionamiento del conjunto de equipos que
aspira el material pulverulento, ya que cualquier desperfecto, podría generar polvos
que afectarían al personal y al entorno inmediato.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 50
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Se debe controlar el cumplimiento preventivo y correctivo de toda la instalaciones,
le manera a minimizar riesgos de accidentes y siniestros.

Se deberá efectuar un control periódico del sistema de prevención de incendio, de las
cañerías, hidrantes, mangueras, bombas impulsoras, mantener la carga adecuada de
los extintores, renovando las cargas obsoletas.

El proponente deberá auditar constantemente el estado general de las indumentarias
el personal, controlando que estén en condiciones seguras de ser utilizadas.

Monitoreo de Materias Primas, Insumos, Sustancias Varias

Se debe monitorear el sistema de acopio de las materias primas y residuos útiles con
el fin de evitar accidentes, lixiviaciones y presencia de alimañas, roedores, insectos.
Acopiar cantidades de insumos y materias primas acorde a la capacidad del
establecimiento y al volumen de ventas normales.

Controlar el manejo seguro de los residuos sólidos, averiados en desuso, etc; deberá
confinarse temporalmente en depósito apropiado hasta tanto, se elimine con
seguridad.

Controlar la disposición segura de las materias primas, insumos y productos
terminados en las áreas de almacenamiento.

Controlar que el rotulado de las sustancias tóxicas sea correcto.

Controlar que los restos e insumos tóxicos para tratamiento de alimañas, este en
contenedores especial, su rotulado debe ser correcto y no mezclarlos con otros
productos.

Monitoreo de Señalizaciones

Las señalizaciones se deben cuidar, con el fin de que los obreros, transeúntes o
cualquier otra persona lo adviertan, cumplan y respeten las indicaciones de los
mismos.

Deberán estar ubicados en lugares estratégicos a fin de tener a la vista los
procedimientos a ser respetados.

Las señalizaciones periódicamente deberán ser repintadas o llegado el caso a ser
reemplazados debido a su destrucción o borrado.

Se deberá insistir al personal el respeto de dichas señalizaciones con el fin de evitar
accidentes.

Monitoreo de los Desechos Sólidos

Cuidar de disponerse en recipientes especiales para su posterior eliminación segura por
la recolectora municipal o por medios propios.

El promotor debe tener por norma clasificar cartones, papel, plásticos y otros desechos
siempre que sea posible, ya que aquellos que son recuperables serán retirados por
recicladores y los no recuperables serán retirados por la recolectora Municipal o
puestos por medios propios en el vertedero municipal.

El proponente debe cuidar y manejar en forma segura los productos reciclados,
disponerlos en contenedores seguros, en lugares apropiados y alejados de fuentes de

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 51
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

calor.

Monitorear la disposición segura de los residuos sólidos.

Monitorear periódicamente, todas las instalaciones, oficinas, depósitos y el predio en

general a fin de retirar los residuos que fueron depositados por parte del personal o

personas que trabajan o que acceden a las instalaciones, ya que el entorno rápidamente

se deteriorará si se toma el hábito de arrojar desechos en cualquier parte del predio.
Monitoreo de los Efluentes Líquidos

e Los desagiies de los sanitarios que se hallan conectados a cámaras sépticas y pozos
ciegos, se deberá mantener y verificar periódicamente para que ninguna de las líneas
sufran de colmataciones o bien que las aguas servidas sean lanzadas directamente al
suelo provocando olores desagradables y molestos.

e Los desagiies pluviales deberán ser verificados periódicamente para que no sufran de
colmataciones, inunden los depósitos y provoquen derrames secundarios.

e Se deberá implementar un sistema de control de la limpieza de las cañerías de drenaje
de la planta.

e Vigilar de no realizar mantenimientos y lavado de rodados en la planta industrial.

e Se deberá ejercer un estricto control, para evitar que se arrojen desperdicios o basuras
a los sistemas de drenaje.

Monitoreo del Personal y de Accidentes

e Vigilar y auditar el estado de salud de los obreros del establecimiento, haciéndolos
acudir a revisiones médicas y odontológicas en forma periódica, como medida de
prevención de enfermedades crónicas.

e Controlar la no ingestión de alimentos y el no fumar de los operarios en el recinto de
trabajo.

e Control del uso permanente de Equipos de Protección Individual (EPD), establecer la
obligatoriedad.

+ Monitorear el grado de desempeño del personal, su grado de capacitación, grado de
responsabilidad, respuestas a emergencias, incendios, su formación en general.

e Registrar los accidentes que ocurren, analizando las causas y tomar las medidas
correctivas pertinentes como medida de prevención para que no se repitan.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 52
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Una emergencia es una situación que ocurre rápida e inesperadamente y demanda acción
inmediata, puede poner en peligro la salud y además resultar en un daño grave a la propiedad.

Los incidentes por lo general pueden involucrar cierto grado de lesiones personales y daños a
la propiedad.

Si bien los accidentes, por definición, ocurren inesperadamente, en la mayoría de los casos se
pueden prevenir.

Los incidentes son menos graves que las emergencias en términos de su impacto potencial y
lo inmediato de la respuesta. Sin embargo, los incidentes generalmente son precursores o
indicadores de que podrían ocurrir situaciones más serias en caso de ignorarse el incidente.

Los principales riesgos a ser manejados son:

Alteraciones de los Recursos
Naturales

Residuos en el aire, agua suelo;
Uso de recursos;

Uso de espacio físico;

Impactos socioeconómicos.

El plan establece medidas y normas de procedimiento con el fin de minimizar los riesgos
de accidentes y sus objetivos son:

Salud, Seguridad y Medio Ambiente

e Riesgos a la salud del personal por exposición a
ruidos, olores, poluciones, calor y otros, etc.

+ Accidentes e Incendios

+ Derrames, contaminación de suelo y agua.

.

Implementar normas de procedimientos adecuados en el establecimiento.

Cuidar de contar con equipos de trabajo: tapabocas, guantes, zapatos y otras
indumentarias que aseguren la seguridad y salud de los operarios. Todos los
funcionarios están obligados a la utilización de estos equipos de acuerdo al área de
trabajo asignado.

Instalar carteles con las normas de seguridad industrial e indicadores de peligro en la
Planta.

Cuidar siempre de contar con equipos y medicamentos de primeros auxilios.

+ Capacitar a los obreros que desarrollan tareas consideradas de riesgos.

.

.

.

Para reducir los accidentes es necesario:

+ Eliminar los riesgos con planeamientos de trabajo, diseño y distribución apropiada de
equipos.
+ Capacitar al personal para que trabaje sin correr riesgos.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 53
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Es responsabilidad de la empresa garantizar que ninguna persona que tenga alguna
ocupación dentro de las instalaciones esté expuesta al peligro. Lo expresado se sintetiza
en:

+ Es obligación de la firma garantizar la salud y seguridad en el trabajo de todos sus
empleados.

+ Es obligación de la firma y del obrero, conducir sus actividades de tal manera que no
exponga a las personas ajenas a riesgos contra la salud y la seguridad.

e Es obligación del empleado, mientras está trabajando, proteger su salud y seguridad
como las de otras personas y cooperar con la empresa en asuntos relacionados con la
seguridad

Para dar consistencia a estas disposiciones se requiere específicamente que la
empresa:

+ Prepare y distribuya entre todos los empleados un informe sobre la política general con
respecto a la salud y seguridad en el trabajo especificando los medios para aplicarlos.

+ Instruir apropiadamente a los empleados en asuntos relacionados con la salud y
seguridad.

+ Comprobar que los productos usados en el trabajo sean seguros y que todos los
interesados reciban instrucciones de seguridad.

+ Proporcionar equipos y sistemas de trabajo que sean seguros y no conlleven riesgos a
la salud.

+ Concientizar con una lista de delitos penales que surgen por el no-cumplimiento con
las obligaciones o por desobedecer las recomendaciones, de tal manera que todos los
que tenga una relación laboral tomen las medidas y recomendaciones con verdadera
seriedad.

En el plan de mitigación, están indicadas las acciones que deberán desarrollarse para
evitar y/o mitigar los efectos sobre el medio.

La gran mayoría de estas acciones forman parte de un Plan de Seguridad Ocupacional.
Además de todas las medidas señaladas anteriormente, deben observarse otras, que están
bien explicadas en el Reglamento General Técnico de Seguridad, Higiene y Medicina en
el Trabajo.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 54
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El Plan de Emergencia contempla las acciones necesarias a ser desarrolladas en casos de
accidentes producidos en la planta.

Se proveerá a los operadores con manuales de procedimiento para casos de emergencias tales
como incendios o derrames accidentales de líquidos residuales, combustibles o lodos.

A- En casos de incendio el plan de emergencia contemplará lo siguiente:

DESCRIPCION: Tratándose de un local con uso de afluencia normal de personal fijo y
constante, contando con personas de una misma asistencia en los sitios de trabajo, se
desarrollará el siguiente plan de emergencia.

ENTRENAMIENTO EN:

1- química del fuego

2- táctica y técnica del combate al fuego

3- fire point de los materiales

4- simulacros de incendios

5- sicología del pánico

6- conocimiento de los extintores y su aplicación

7- tecnológica hidráulica, tipos de chorros, ataques, profundidad, cobertura, etc.
8- orígenes y causas de los incendios

9- posibles focos a combatir

10- propagación del fuego

11- eliminación de desechos

12- técnicas de combate, por sofocación, enfriamiento, desparramamiento, etc.
13- plan de alarma

14- plan de extinción

15- sistema de manejo con gases tóxicos, máscaras purificadoras de aire.

El adiestramiento deberá desarrollarse anualmente, dejando constancia escrita de las pruebas
para control de las instituciones pertinentes, para constatar el personal instruido.

Los simulacros de incendios y de evacuación se llevarán a cabo cada fin de adiestramiento, las
personas que asistan frecuentemente al local estarán adiestradas a combatir el fuego desde su
sitio de asistencia normal, lugar específico de trabajo.

Las clases se desarrollarán con láminas de los planos del local, con estudios de las vías de
evacuación, forma y posibilidad de propagación del fuego, evacuación de los materiales,
gases, humos y objetos combustibles del lugar del siniestro, rosas de los vientos externos e
interno del local, práctica de contención y sofocación del fuego o elemento en llama. Estudio
de los elementos de extinción y protección que cuenta el local y los que serán incorporados.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 55
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Se enseñará a las personas la forma y el lugar donde el fuego es más sensible para su
sofocación o extinción. Dirección del chorro del extintor, como de los hidrantes en forma
correcta (estudio del chorro pleno y de spray).

Los empleados asistentes estarán formados en brigadas disciplinadas teniendo como
metodología la cooperación del equipo. La función principal de la brigada será la sofocación
del siniestro evitando en todo caso la propagación del fuego.

Las duraciones de las charlas y adiestramiento podrá acortarse o alargarse según los criterios
del profesional de seguridad industrial que la dicte, que deberá ser profesional del ramo para
evitar pérdidas de vidas humanas y posibles siniestros por prácticas indebidas. Las pruebas
serán practicadas con un test de evaluación que deberá dejar constancia para el control de las
mismas personas adiestradas por los organismos correspondientes.

Las bocas de incendio equipadas y los extintores deberán ser verificados semanalmente y en
caso de falla avisar el profesional constructor o casa comercial de seguridad industrial
responsable.

Este Plan de Emergencia descripto, se basa en planes generales; en este punto se destaca que
la empresa evaluará los procedimientos a ser ejecutados en la etapa de operación y
mantenimiento.

Riesgos de Incendios

Uno de los riesgos más graves para la seguridad del establecimiento es el fuego. La
combinación de material combustible, aire y temperatura de ignición producirá el fuego. Para
apagar el fuego hay que remover cualquiera de los tres elementos y, para evitar que el fuego se
inicie, hay que mantener separado estos tres.

El material combustible (materias primas, productos terminados, materiales plásticos,
insumos, bolsas, restos de basuras, etc.) y el aire están siempre presentes en el establecimiento.
Se debe evitar la presencia del tercer elemento, que puede ser proveniente de chispas
eléctricas, llamas, superficies calientes, etc.

Solamente será obtenida una protección eficaz mediante el adiestramiento de los empleados en
lo que respecta al manipuleo seguro de materias primas, insumos, equipos, productos
terminados, infraestructura, etc, con aplicación de métodos eficientes y buena disposición de
las existencias de los diversos materiales.

Para el caso si hubiera algún derrame de productos líquidos combustibles o no, éste deberá ser
inmediatamente secado o cubierto con arena o tierra (el agua no es recomendable).

Clasificación de fuegos:

Clase de Incendio: “A” Clase de Incendio: “B” Clase de Incendio: “C”

Papel, madera, telas, fibra, etc Aceite, nafta, grasa, pintura, Equipos eléctricos
GLP, etc energizados

Tipos de extintor Tipos de extintor Tipos de extintor

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 56
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

e Agua e Espuma e. CO2
e Espuma e CO2 e Polvo Químico Seco

e Polvo Químico Seco

Sobre la base los conceptos anteriormente presentados, este programa realizará dos acciones:

Primero: la capacitación de grupos de personas para formar una cuadrilla de
prevención y lucha contra incendios, esto se llevará a cabo mediante un curso de
adiestramiento para actuar en caso de inicio de incendios.

Segundo: la implementación de carteles de alerta de incendios en puntos clave de la
Planta.

Procedimiento de emer gencia en caso de incendio:

Siempre que uno se enfrente a un principio de incendio, se debe avisar
inmediatamente al responsable del establecimiento, así como al cuerpo local de
bomberos. Si fuere posible, combatir el fuego con los medios disponibles,
minimizando las posibilidades de propagación del incendio a otras edificaciones y a
otras áreas de la planta, actuando en el salvamento de vidas y en el combate de fuego.
Parar todos los equipos que estén en funcionamiento.

Desconectar la llave general para corte inmediato de la energía eléctrica del lugar.
Interrumpir de inmediato los trabajos que estén siendo ejecutados, cuidando de
remover, siempre que fuera posible, materias primas, productos u otros objetos no
alcanzados, a lugares seguros.

Orientar la conducta del personal en cuanto al abandono del lugar, preservando el
orden y disciplina, dirigiéndose a las salidas. Las salidas debe ser señalizadas.

En condiciones de humo intenso y en lugares confinados o no, cubrirse el rostro con
paños mojados y procurar moverse lo más cerca posible del suelo, de forma a respirar
el aire más puro del lugar.

Procurar mantener la calma y cuidar no fumar.

Plan de Prevención y Control de Incendios

Es responsabilidad de la empresa organizarse contra los incendios y para lo cual se
sugiere:

La gerencia debe reconocer la necesidad de establecer y revisar regularmente una
política para la prevención de incendios.

Preparar una estimación de efectos probables de un incendio en cuanto a pérdida de
edificios, equipos, materias primas, insumos, productos en proceso, obreros, clientes,
planos, archivos, vecindario, etc..

Evaluar los riesgos de incendio identificando las causas posibles, el material
combustible y los medios por los que se podría propagar el fuego.

Estimar la magnitud de los riesgos para establecer prioridades.

Establecer claramente cadenas de responsabilidad en la prevención de incendios.

Designar a un encargado contra incendios que sea responsable ante la superioridad.

Establecer un procedimiento de protección contra incendios en cada departamento de

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 57

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

trabajo.
e Establecer un programa que sea aplicado en intervalos apropiados.

Elementos Contra Incendio:

e Extintores: Se debe de implementar que en varios sectores de la planta cuenten con
extintores tipo ABC, de 12 a 15 KI. Es recomendable disponer de extintores de
anhídrido carbónico de 10 Kl. en las proximidades de cada grupo de tableros
eléctricos y carros extintores PQS — ABC de entre 30 a 60 Kl. de capacidad como

mínimo en diez sectores de la planta industrial.

e Sistema de Hidrantes: Agua y Mangueras: Es importante que la planta cuente con éste

tipo de sistema contra incendio para utilizarse en casos específicos.

+ Debe mencionarse que la empresa cuenta con estos elementos para el combate y

prevención de incendios
e Jamás debe ser combatido incendio de origen eléctrico con agua.

Otros Aspectos a Prever

Lista de Puntos Importantes a Tener en Cuenta Frecuencia
Proteger contra intrusos todos los accesos, puertas, ventanas. Diaria
Cuidar el buen funcionamiento del colector de material pulverulento del Diaria
triturador.

Inspeccionar el local, especialmente depósitos y otros lugares poco
frecuentados, así como las áreas donde se hayan estado trabajando, para | Diaria
detectar cualquier incendio incipiente

Probar los sistemas de detección y de alarma en el momento especificado Diaria
Libre acceso a hidrantes, extinguidores y contactores de las alarma contra | Diaria
incendios

Prohibir fumar dentro del recinto industrial. Diaria
Prohibir las luces desprotegidas Diaria
Mantener alejados los materiales combustibles de todos los lugares en donde se | Diaria
tiene calor y de los accesorios de iluminación, y no usar calentadores sin
autorización

Cerrar los recipientes de líquidos inflamables y mantenerlos alejados del fuego. | Diaria
Vaciar los basureros y papeleras a intervalos regulares y siempre al final de la | Diaria
jornada; no hacer acumulaciones innecesarias de desperdicios y eliminar sin

riesgos las basuras.

Mantener la ropa de trabajo en lugares apropiados, lejos de combustibles y Diaria
fuentes de calor.

Mantener los motores eléctricos libres de acumulaciones de materia extraña. Diaria
Mantener en su lugar los extinguidores y otros aparatos contra incendios y Semanal
cuidar de las mangueras.

Poner en lugar visible los instructivos contra incendios y los avisos de “Salidas | Semanal
Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 58

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

de Emergencia” y de “No Fumar”.

Probar los sistemas de detección y de impulsión de aguas y sus bocas. Semanal
Impedir que extintores, bocas hidrantes queden obstruidos por mercancías Semanal
almacenadas

Vigilar que estén bien almacenados los productos, particularmente en áreas de | Semana!
trabajo, con el fin de no impedir el combate de incendios.
Despejar el área que circunda a las pilas de material almacenado. Semanal
No almacenar nada en sala de trabajo a menos que sea esencial. Semana!
Respecto a los líquidos inflamables y otros productos peligrosos, asegurar que | Semana!
las existencias se mantengan al mínimo.

Mantener libre de basuras y polvo estantes, línea de montacargas y espacios Mensual

| que existen bajos los bancos, maquinarias y atrás de compresores, etc.

Mantener vigas y cornisas libres de polvos. Trimestral
Controlar las pilas de almacenamiento y retirar los desechos Mensual
Examinar el suministro de agua del sistema de las bocas hidrantes. Trimestral
Dar mantenimiento a los equipos. Mensual

Desconectar conductores de tierra, cambiar cables desgastados y llaves rotas, Mensual
revisar las sobrecargas y otros defectos del equipo eléctrico.

Mantener libre el drenaje, sumideros y registros. Quincena
Reparar las goteras. Trimestral
Asegurar el perímetro por donde podrían penetrar intrusos. Mensual
Inspeccionar los extinguidores y bocas hidrantes. Mensual

Dar mantenimiento a los sistemas especiales de extinción de incendio. Trimestral
Revisar los conductores de alumbrado. Mensual

Lista de Verificación de Seguridad Industrial

La empresa cuenta con Manual de Seguridad Industrial, por lo que se citan a continuaciones
algunas de las recomendaciones que implementa el proponente:

Orden y Limpieza

e Los métodos de almacenaje deben permitir la limpieza y el almacenamiento
ordenado.

e Todo derrame debe ser contenido y limpiado inmediatamente.

+ La importancia de un adecuado orden y limpieza debe ser claramente conocida por el
personal

Recomendacion

e Se recomienda que la administración disponga de un procedimiento de orden y
limpieza y que su cumplimiento quede registrado.

e Igualmente, es recomendable tener a mano y señalizados materiales para la
contención y limpieza en caso de un eventual derrame (tacho con aserrín, palita,
escoba, etc).

Residuos

+ Nose debe permitir la acumulación de residuos fuera o dentro de los lugares de
trabajo y depósitos.

e El quemado de materiales residuales está prohibido dentro del lugar.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 59
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

e Recipientes metálicos para residuos se deben proveer.

Recomendaciones:
e Es conveniente proveer de un tacho metálico y contenedores con tapa metálica para
guardar los desechos y que sean retirados diariamente del lugar.

Pallets Vacío / Inútiles
e Los pallets vacío / inútiles se deben retirar frecuentemente fuera del lugar y no debe
permitirse su acumulación.
Recomendaciones:
e Los pallets sin uso representan un riesgo mayor de incendio al ser de madera que es
un material combustible.
e Se debe almacenar fuera del depósito todo pallet vacío a una distancia de al menos 10
mts del edificio y a 2 mts de los linderos.

Fumar
e Debe prohibirse estrictamente fumar en todos los depósitos y áreas de despacho y, se
debe además, anunciarlo claramente en todos los lugares.
e La administración debe tomar medidas efectivas ante contravenciones a esta regla.

Recomendacione:

e Para prevenir la contravención a esta regla, se deben proveer áreas seguras donde
fumar (preferiblemente recintos de material no combustible y cerrados).

+  Baldes de arena o extintores de polvo deben ser provistos en las entradas a las áreas
para fumador establecidas.

+ Es conveniente, instalar carteles en lugares visibles por lo menos en 2 o 3 lugares
dentro de los depósitos. No obstante, existe la posibilidad de que clientes y/o
visitantes fumen en ciertos lugares. Con el objeto de comunicar a estos clientes, se
sugiere instalar un cenicero con arena más un letrero con la leyenda “Por Favor, Deje
Aquí Su Cigarrillo”. Así se consigue transmitir la necesidad, con bajo riesgo de
incomodar al cliente.

Instalaciones Eléctricas
e Todo equipo y conexiones eléctricas deben estar en buenas condiciones.
e  Alargues de cables y conexiones múltiples (zapatillas) no se deben usar.

Recomendaciones:

e Inspeccionar periódicamente la instalación eléctrica a fin de asegurarse de que no
existan cables sin aislamiento, acoples por medio de alambres retorcidos en lugar de
abrazaderas, etc. Estas inspecciones deberán quedar registradas en algún documento
(libro de novedades, planillas, etc.)

Drenaje de Agua

e Los stocks deben estar adecuadamente elevados del piso (un pallet o 15 cm como
mínimo).

e Las instalaciones vulnerables como drenajes internos de agua de lluvia y sprinklers se
deben proteger ante el daño mecánico y congelamiento.

Recomendaciones:
e Todo el stock de mercaderías se debe mantener sobre pallets y deben inspeccionarse
periódicamente el techo a fin de detectar eventuales filtraciones que puedan

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 60
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

presentarse

Mercaderías Peligro

e Líquidos inflamables, aerosoles, cilindros de gas y propensos a la combustión
espontánea se los debe almacenar con la adecuada segregación de otros materiales y
entre sí.

Recomendaciones

e La separación de mercancía peligrosa de otra, se debe realizar con una pared de 60
minutos de resistencia al fuego.

e En el caso de pequeñas cantidades de mercadería peligrosa, la misma se puede
almacenar en gabinetes metálicos de almacenaje o containers.

e La mercadería peligrosa debe ser inspeccionada al arribo.

+ Mercadería deteriorada no se debe aceptar.

+ Toda mercadería peligrosa se debe almacenar con la adecuada segregación.

Autoelevadores

e La carga de las baterías de los mismos se debe realizar dentro de un área definida que
esté a por lo menos 2 metros del almacenamiento de mercadería.

e Se debe proveer un lugar exterior para almacenar las garrafas de LPG y el cambio de
los cilindros se debe realizar al aire libre.

e El almacenamiento de combustible o gasoil se debe realizar en espacios abiertos (aire
libre).

e Los autoelevadores a explosión NO deben ser usados en galpones con riesgo de
explosión (por ejemplo almacenamiento de líquidos o gases inflamables).

Recomendaciones
eLa carga de combustibles se deben llevar a cabo fuera de los galpones.

Aparatos de Calefacción, Cocinas (Calentadores)
e Los aparatos calefactores deben ser mantenidos en buenas condiciones.

e Los calefactores eléctricos portátiles o móviles de alcohol o cocinillas de gas no
deben ser usados.

Recomendaciones

e Considerando los días fríos de invierno, es recomendable aclarar por escrito la
prohibición de utilización de calefactores portátiles o móviles dentro de los galpones.

Almacenamiento en Patio

e Se debe realizar a por lo menos 10 metros de las instalaciones o infraestructura.

e Para reducir el riesgo de fuego esparcido de propiedades adyacentes o incendio
premeditado, el almacenamiento se debe realizar a no menos de 2 metros del límite
entre propiedades.

e Este requerimiento es aplicable a almacenamiento de patio de mercadería, residuos y
pallets vacíos / inútiles.

Recomendaciones
e Este procedimiento es aplicable a mercaderías, residuos y pallets vacíos / inútiles.

Seguridad

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 61
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Recomendaciones

Por lo mínimo un empleado designado debe ser responsable de realizar recorridas de
inspección a llevarse a cabo al finalizar cada turno de trabajo.

Se debe dar especial atención de no clausurar las puertas de emergencia, de apagar las
llaves eléctricas y asegurar las puertas y ventanas exteriores cuando se utilicen.

Las radas abiertas de carga y los pabellones de almacenamiento lindantes deben estar
desocupados fuera de las horas de trabajo.

Es recomendable implementar un “Libro de Novedades” a fin de asentar la fecha,
hora y las novedades (si hubiere) al cierre diario del Depósito, firmado por la persona
que efectúo el recorrido.

Extintores e Hidrantes

Recomendaciones

Como mínimo un extintor portátil debe ser provisto cada 200 m2 de área de piso.

Los hidrantes deben ser instalados en depósitos con una temperatura arriba de O*C.
Todos los equipos extintores deben estar claramente visibles, no bloqueados por
mercadería u otros obstáculos y en buenas condiciones.

Los equipos extintores deben ser examinados por lo menos anualmente por una
compañía aprobada.

Los hidrantes deben ser posicionados de forma tal que todas las partes de los galpones
puedan ser cubiertas por una línea totalmente extendida.

Los extinguidores y los hidrantes se deben instalar cerca de las salidas o rutas de
escape.

Se debe considerar que los autoelevadores deban contar con extinguidores portátiles.

Los extintores deben estar señalizados claramente (se recomienda su numeración para
facilitar su control) y ser controlados mediante el agregado de una tarjeta donde se
marquen las inspecciones mensuales de carga, presión y manguera (roturas,
obstrucciones).
Anualmente se debe proceder a la renovación total del polvo químico extintor, el cual
debe acompañarse de un Certificado de Calidad, con una validez de un (1) año.

Se deberá exigir al Proveedor de Extintores, la correspondiente Habilitación del
Instituto Nacional de Tecnología y Normalización.

Se debe evitar por todos los medios que existan obstrucciones frente a los extintores y
otros equipos de seguridad.

Alarmas

Un adecuado sistema de alarmas principal se debería proveer para el caso de
accidentes / incendio uno localmente y otro en la brigada pública contra incendios.
Los teléfonos de los números relevantes en caso de alarmas se deben proveer y estar
en un lugar relevante del lugar.

Puntos de transmisión de alarmas con panel de vidrio son recomendados antes que
una estación de alarmas ocupada continuamente. Estos puntos de alarmas se
posicionarán en las puertas de salida y serán testeados semanalmente.

Recomendaciones

Se recomienda instalar sirenas con pulsadores en distintos ambientes. Ej. Depósitos
principales y oficinas a fin de alertar sobre cualquier emergencia a los empleados.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 62

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

e Las alarmas deben ser verificadas y registradas regularmente, a fin de asegurar su
funcionamiento.

e Así mismo, se deberá disponer de carteles con números de teléfonos para casos de
emergencias, Ej. Cuerpos de Bomberos, Policía, etc..

Rutas de Escape
e Suficientes salidas de emergencia deben ser instaladas en cumplimiento con las
reglamentaciones locales (15 mts y al menos dos por cada depósito).
e Las rutas de escape deben ser claramente marcadas y estar libres de mercaderías u
otros elementos.
e Se debe considerar la provisión de salidas de emergencias y rutas de escape con
iluminación que opera independientemente de la provisión principal de energía.

Recomendaciones

e Es de vital importancia que los Depósitos y área de producción cuente con su Puerta
de Emergencia independiente a las puertas principales, y que ésta sea debidamente
señalizada.

Entrenamiento del Personal
e Todo personal debe recibir una inducción y entrenamiento periódico de seguridad.
e Los cursos de entrenamiento de seguridad deben incluir como mínimo los siguientes
tópicos.
Y” Técnicas básicas de extinción de incendios (por ejemplo uso de extinguidores de
incendio).
Y” Los conductores de autoelevadores deben recibir un apropiado curso de manejo.
Recomendaciones
e La capacitación en técnica de extinción de incendios, como también el tipo de
extintor adecuado para cada clase de fuego es indispensable para todo el personal del

establecimiento.

e Los cursos de entrenamiento de seguridad deben ser realizados como mínimo
anualmente.

Bomberos

e Los bomberos deben familiarizarse con el predio y tener acceso fácil al lugar.
e Los bomberos deben ser invitados para una visita informativa al lugar por lo menos
anualmente y preferiblemente se debe desarrollar un plan de ataque.

Recomendaciones

e Los bomberos deben familiarizarse con las instalaciones de la empresa.

+ Deben saber que tipo de mercaderías se encuentran almacenadas, cuales son los tipos
de riesgos existentes, etc.

e A tal efecto, deberían hacer una visita de reconocimiento del local por lo menos una
vez al año.

Inspecciones Propi
e Como mínimo mensualmente se debe realizar una inspección, con el objeto de
mantener un alto STD en la prevención de pérdidas en la planta industrial.

Recomendaciones

e Es aconsejable la utilización de un Check List para realizar una inspección por lo
menos con frecuencia mensual.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 63
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

+ Esta inspección deberá llevarse a cabo por un funcionario de nivel superior e
independiente a las tareas propias de la planta industrial. Ej. Jefe de producción.

+ La hoja de inspección deberá quedarse archivada para demostrar el cumplimiento de
éste requisito.

Estos Planes serán evaluados y analizados en forma detallada una vez que el proyecto se halle
en la etapa de construcción y posterior operación.

Monitoreo de la Calidad del Agua.
Monitoreo de aguas del Rio Paraguay.

El monitoreo de las aguas del Rio Paraguay, aguas arriba y aguas abajo del Complejo es muy
importante debido a que pueden detectar cambios en lo que respecta a los valores físico —
químicos, específicamente en la zona de influencia de la planta agro industrial.

El monitoreo se efectuara aguas arriba y debajo del Complejo, a fin de establecer unas líneas
de base.

La frecuencia del monitoreo debe ser en forma anual, en caso de ocurrir algún derrame o
accidente, el muestro se realizara por el termino de 90 días en un intervalo de 20 días.

Los parámetros a ser monitoreados son:

Temperatura del agua y del aire.
pH.
Turbidez.

Dureza Total.
Conductividad.
Oxígeno disuelto.
Sólidos en Suspensión.
Alcalinidad total.
DQO y DBO».
Sulfatos.

Fósforo Total.

N, Total.

Amoníaco.

Nitritos.

e... ......o oe oo

Monitoreo de Aguas subterráneas.

Las aguas subterráneas se deben monitorear en forma bimestral, instalando pozos de
monitoreo, a fin de establecer la posible polución.

Los parámetros a ser identificados serán:

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 64
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Turbidez.

Dureza Total.
Conductividad.
Oxigeno disuelto.
Sólidos en Suspensión.
Alcalinidad total.
Sulfatos.

Fósforo Total.

N, Total.

Amoniaco.

Nitritos.

Coniformes Totales y Fecales.

e....... o.  .o

Monitoreo de los Residuos Sólidos.

Se controlara la correcta practica de eliminación y disposición final de los desechos sólidos de
características domesticas e industriales.

Se controlara la cantidad generada por características químicas y físicas.
Monitoreo de los Equipos e Instalaciones Industriales.

Se implementara un control rutinario y periódico en especial en equipos que puedan ocasionar
peligros potenciales a fin de detectar oportunamente una situación de alarma o riesgo; estos
trabajos deberán estar totalmente documentados.

Se pondrá énfasis a los siguientes equipos e instalaciones:

+ Recipiente de presión.
+ Equipos de lucha y combate contra incendios.
+ Instalaciones y paneles eléctricos.

Monitoreo de variables de acuerdo a requisitos del Mecanismo para un Desarrollo
Limpio (MDL).

Se implementará un Plan de monitoreo MDL de acuerdo a lo que surja del desarrollo del
Documento de Diseño de Proyecto que empleará una metodología aprobada por la Junta
Ejecutiva del MDL dependiente de Naciones Unidas. Las variables a monitorear serán como
mínimo las siguientes:

+ Cantidad y tipo de biomasa que ingresa a la caldera

+ Cantidad de biomasa que requiere transporte, distancia transportada.

+ Cantidad de biomasa que requiere chipeado

+ Energía térmica producida

Control de procesos, eficiencia, y prevención de la contaminación.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 65
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Un programa de prevención de la contaminación en la industria aceitera de extracción por
solventes se justifica debido a que aproximadamente el 90-97% de la DBO es proporcionada
por la pérdida de productos. Por consiguiente minimizar la generación de corrientes
contaminantes no apunta solamente al cumplimiento de la normativa ambiental vigente, sino
que permite aumentar la rentabilidad de la empresa ya sea en términos de recuperación de
productos comercializables, como en términos de reducción de los costos de tratamientos de
los efluentes.

Puesto que más del 90% de la contaminación de una empresa aceitera proviene de las pérdidas
de productos o materias primas, el control de estas fugas es un elemento estratégico para el
éxito de un programa de prevención.

La utilización de hexano en el proceso de extracción por solvente y de hidrógeno en el de
hidrogenación, obliga a analizar en detalle todo el operatorio asociado a ellos, por los
potenciales riesgos de explosiones y emisiones que acarrean. De hecho, una de las principales
oportunidades de prevención está asociada al manejo de estos gases.

Estrategias y Jerarquía de Prevención de la Contaminación.

Las actividades involucradas en un Plan de Prevención son aquellas que apuntan a evitar la
generación de cargas hidráulicas y contaminantes más allá de lo estrictamente indispensable,
por lo tanto guardan relación con la conservación de agua y energía y la optimización de los
procesos y operaciones.

Las estrategias a implementar para reducir la generación de contaminantes sigue un camino
jerárquico en el sentido que los problemas se atacan de acuerdo al siguiente orden:

Minimización en el origen.
Uso de tecnología de producción más avanzada y más limpia.
Reuso y Reciclaje Internos.
Tratamiento y Disposición.

Control de procesos, eficiencia, y prevención de la contaminación.

En el caso de las plantas aceiteras se sugieren las siguientes medida:

1. La definición, por parte de la gerencia, de una política de prevención clara y el
compromiso de implementarla.

2. La adopción de un programa definido de prevención y de capacitación para concientizar a
todo el personal de la planta con respecto a los alcances, técnicas y consecuencias de tal
programa.

3. La creación de un Comité de Prevención con suficiente atribuciones para proponer y
efectuar cambios.

4. Instrucciones a los operadores de planta acerca del correcto manejo de los equipos.

5. Elaboración de manuales de procedimiento para los mecánicos de mantención a fin de
minimizar pérdidas innecesarias de productos. (p.e. es común que al soltar una unión
americana se evacúe el contenido de la cañería (aceite) al piso y no a un recipiente para su
reciclaje).

6. Mantenimiento de los equipos, estanques y tuberías en buenas condiciones para eliminar o
minimizar filtraciones, goteos a través de los empalmes, empaquetaduras, sellos, etc.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 66
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

7.

8.

10.
11.

Reparar o reemplazar todos los equipos y partes desgastadas u obsoletas incluyendo
válvulas, fittings y bombas.

Declaración de zonas de operación en seco, a fin de que cualquier pérdida que llegue al
iso sea tratada como residuo sólido y no limpiada con agua.

Asegurarse que los estanques de los camiones sean vaciados completamente antes de
desconectar las mangueras.

'oner especial énfasis en el manejo y traslado de todos los productos y contenedores.
Segregación de las corrientes contaminantes.

Posibilidades de tecnologías de producción más avanzadas y más limpias.

2.

9.
10.

Desarrollar balances de material con el propósito de identificar los puntos de generación
de pérdidas y reemplazar o modificar los equipos defectuosos.

Ajuste de la humedad residual de las semillas en la extracción por solvente (a un valor
superior) a fin de reducir las emisiones de hexano y el consumo de vapor con las
consiguientes reducciones de NOx y material particulado.

En la operación de lavado del hexano, si se precalienta tanto el hexano como la semilla
aproximadamente a 60%C se reduce fuertemente las emisiones de hexano.

Mejoramiento de la red de distribución del hexano se traduce en menores emisiones.
Instalación de medidores de caudal de hexano en cada extractor reduce las emisones de
¡exano.

Condensación de los vapores. La instalación de un condensador de tubo a fin de mantener
una presión negativa (vacío) en el sistema, reducirá las emisiones de hexano.

Instalación de medidores de caudal y manómetros en la etapa de evaporación del solvente
se traducirá en menores emisiones de hexano.

recalentamiento de la miscella con el aceite caliente saliendo del stripper reducirá las
emisiones de hexano.

Instalación de una torre de absorción con aceite mineral en la ventilación del hexano.
Control estricto de la temperatura y del pH en el proceso de desdoblamiento de ácidos
grasos.

Posibilidades de minimización, reuso, recirculación, recuperación y reciclaje.

Algunas de las opciones más relevantes de reciclaje se reseñan a continuación:

y)

2)

3)
4)
5)
6)

Instalación de un sistema de recuperación de los sólidos provenientes de las operaciones
de puesta en marcha, detención y cambio de producto en las diversas operaciones
unitarias.

Instalación de un sistema similar para recuperar el agua del lavado inicial de los circuito
de limpieza in situ (CIP).

Reusó del enjuague final del CIP.

Sistema de recuperación de los materiales que quedan en los estanques.

Reciclaje de envases, residuos de lubricantes, chatarras.

Reciclaje de aceites de bajo grado.

Ing.

Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 67
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El objeto de este trabajo ha sido analizar la situación ambiental del Área a ser instalada el
Complejo Agro Industrial, para el proyecto Planta Industrial — Producción de Aceite
Crudo y Harina de Soja, en sujeción a la Ley 294/93 de Evaluación de Impacto Ambiental,
asentado en el lugar denominado Angostura, Distrito de Villeta, Departamento Central,
Identificado bajo Finca N*: 7.462, 7556, 7774, 1937 Superficie: 136.4 has; mediante estudios
particulares, análisis de impacto, etc. los resultados arrojados por los mismos plantean puntos
claros de generación de problemas ambientales, pero todos ellos con un alto grado de
solucionabilidad. Entre ellos está:

+ Ubicación dentro del esquema rural y de uso general del sitio.
El efecto negativo potencialmente causado sobre una parte de la zona urbana, la emisión de
Olores, exige se tomen las providencias necesarias para adecuar el funcionamiento de la
empresa, a las Normas elementales de Salud y a las exigencias de preservación del Medio
Ambiente, ya que uno de los principales Agentes Poluyentes, comunes a todos los Municipios.
El Complejo se halla ubicado lejos de centros urbanos y asentamientos.

+ Generación de vectores.
Los vectores sanitarios son plagas con las que tenemos que convivir, es imposible encontrar
actividad humana donde estos no encuentren un medio apto para la prosperidad.
Afortunadamente la tecnología ha desarrollado métodos y productos capaces de mantenerlos
en niveles que no impliquen riesgos sanitarios para la población local, la vecina y la afectada
por transportación. Además muchos de estos métodos no necesariamente deben ser harto
complicados o costosos, en general todo empieza con mantener las instalaciones lo más
limpias y desinfectadas posible.

Como medida de mitigación se mencionó una limpieza profunda no solo de las áreas de
operación sino de las adyacencias y demás sitios donde se maneje materias primas o insumos
para la industria y fumigaciones de control de plagas semestralmente.

En general se cree que con estos mecanismos la empresa COMPLEJO
AGROINDUSTRIAL ANGOSTURA S.A.-—CAIASA; estará libre de responsabilidad de ser
un foco de generación de vectores.

+ Polución ambiental al Rio Paraguay.
Uno de los principales problemas de la industria guarda referencia a los efluentes industriales.

En este caso se implementará un Proceso de Efluente Cero (ZED) en planta de Extracción
por Solvente.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 68
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Además se implementará una PTE, para los líquidos de lavado de pisos y otros. Con estos se
logra evitar la contaminación de los cursos de aguas superficiales.

+ Manejo de los Residuos Sólidos
Manipularlos convenientemente, según las normas y las prácticas sanitarias incorporan una
importante solución ambiental, también abordada por la empresa, entre ellas minimizar, reusar
y reciclar
Entre otros puntos que deberán ser tenidos en cuenta, estos son los más resaltantes por que su
implementación devendrá en importantes y notorias mejoras de la calidad del ambiente para la
comunidad y para los obreros del Complejo Industrial.

MÁ

Manual de Evaluación de Impacto Ambiental, técnica para la elaboración de los
estudios de impacto ambiental. LARRY W. CANTER 2a edición - Ed. Mc Graw Hilll
Interamericana de España S.A. España -2000

Manual básico de Evaluación del Impacto en el Ambiente y la Salud, y de proyecto de
desarrollo - ING. HENYK WEITZENFELD - Centro Panamericana de Ecología Humana
y Salud I Programa de Salud Ambiental I Organización Panamericana de la Salud I
Organización Mundial de la Salud, Metepec, México -1990.

Ingeniería Ambiental - J. GL YNN HENRY / GARY W. HEINKE 2a Edición - Ed.
Prentice Hall Hispanoamericana S.A. México -1999

Ingeniería Sanitaria, tratamiento, evaluación y reutilización de aguas residuales -
METCALF 4 EDDY, INC. /2a edición. Editorial Labor S.A. Barcelona, España -1985
Lodos Activados. Princípios do Tratamento de Águas Residuárias, Volume 4 /
MARCOS VaN SPERLING - Dpto. de Engenharia Sanitária e Ambiental -DESA.
Universidad Federal de Minas Gerais — UFMG, 2a impressao revisada Ed. SEGRAC -
BeJo Horizonte, Brasil -2000.

Ingenieria Industrial — Contaminación y Tratamientos; Ramon Sans Fonfria —
Marcombo S.A — Barcelona — España.

Ingenieria Ambiebtal; Segunda Edición; J. Glynn Henr y — Mexico — 2003.

Ingenieria Medio Ambiental — ECOLOGIA Industrial; Ingenieria Aplicada a la
Industria y a la Empresa; Mariano Seoanez Calvo; Segunda Edición — 2002 —
Barcelona.

MÁ

MÁ

MÁ

MÁ

MÁ

vv

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 69
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Descripción del Tratamiento de Agua para Proceso

c) Tratamiento para la clarificación de agua (proveniente del río Paraguay) para uso
industrial con una capacidad de 100 m3 por hora.

d) Intercambio iónico (catiónico) para la obtención de agua blanda; la capacidad de estos
deberá ser de 80 m3 por hora.

DESCRIPCION DEL SISTEMA

PLANTA DE AGUA CLARIFICADA

Se trata de una planta clarificadora de agua cruda, por el método tradicional, automatizada de
100 m'/hr de caudal neto, destinada a proveer agua clarificada del río Paraguay.

El agua a la salida de la planta clarificadora, tendrá en todo momento y a lo largo de todo el
año una turbidez menor o igual a 1,5 NTU.

Las características del agua del río a lo largo del año 2010 en Villeta (Paraguay), se describen
a continuación:

a) Alcalinidad Total: 39 a 60 mg/l CO¿Ca

> Cloruros: 5,9 a 8,6 mg/l CI”

c) Dureza total: 28 a 40 mg/l CO3Ca

d) Dureza cálcica: 20 a 28 mg/l CO¿Ca

o Sílice: 19,8 a 170,0 mg/l SiO,

a) Turbidez: 16,4 a 41,5 NTU

2) TDS: 37.0 a 133.0 ppm

h) Conductividad: 75,0 a 185,0 microS/cm

i) Hierro soluble: 0,89 a 1,10 ppm Fe++

iD) pH:72a74

La planta estará en condiciones de tratar caudales de agua cruda de entre 25 m/h y 100 m/h
sin perder su eficiencia. La frecuencia de lavado de los filtros será de una vez cada 24 hs.

La planta estará diseñada para operar con PAC o coagulantes polímeros. Se preverá la
instalación de inyección de floculante para condiciones especiales de agua de río, cuando sea
necesario.

DESCRIPCION DE LOS EQUIPOS

PILETA DE RECEPCIÓN Y CISTERNA

En lo que respecta a la pileta de recepción de agua donde se efectuará todo el proceso de
clarificación será de H2A?.

La cisterna de agua clarificada, se construirá por debajo del nivel 000; la misma también será
de HA.

La secuencia de las operaciones será del tipo convencional, con floculación hidráulica y
sedimentación en flujo ascendente entre placas.

Estará compuesta por 3 secciones:

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 70
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

1 — Coagulación (una unidad);
2 — Floculación y Sedimentación (una unidad);
3 — Filtración (dos unidades de 70 m3/h c/u).

FLOCULADOR

Será diseñado para que la energía cinética con que ingresa la masa de agua mantenga los
flóculos formados en suspensión.

El volumen del Floculador será de alrededor 25 m* ó 15 minutos de retención a máximo
caudal.

SEDIMENTADOR

Estará compuesto con placas conformadas plásticas de diseño adecuado, dispuesto en toda la
superficie del Sedimentador. El flujo de agua floculada será ascendente, a través del relleno
citado.

En el fondo de las tolvas estarán dispuestas cañerías con perforaciones colocadas
convenientemente, para permitir la evacuación sin atascamientos de los fangos generados.

El colector del Sedimentador ubicado encima del relleno, recogerá el agua ascendente desde el
equipo a través de orificios calibrados y los derivará a la siguiente etapa de filtros.

La turbidez máxima a la salida del sedimentador será de 5 NTU.

Limpieza de las tolvas: Se tratará de un sistema de limpieza de las tolvas mediante el uso de
bomba de retrolavado, la que impulsará hacia el interior de las tolvas y a una altura
conveniente, una masa de agua a través de orificios practicados en un caño instalado en cada
tolva. La acción de los chorros permitirá desprender el lodo que se hubiera adherido a las
paredes.

FILTROS (dos de 70 m3/h c/u)

La cantidad de filtros será de dos unidades, las que se retrolavarán en forma independiente,
con el otro filtro en operación. El nivel de agua en el filtro para la detección de los niveles
(inferior y superior) se realizará con sensores de varillas de inoxidable, de manera que se
pueda determinar el nivel máximo para determinación del inicio del retrolavado y del nivel
mínimo para el inicio del insuflado de aire, sin arrastre del manto filtrante.

La superficie del manto filtrante será tal que permitirá el pasaje de un caudal de 70 m3/h a una
velocidad baja de forma tal de asegurar el correcto filtrado.

El soporte de la capa filtrante, estará conformado por losa de hormigón vinculada a las
paredes, la cual tendrá las correspondientes hidroesferas para el drenaje del agua filtrada. Las
hidroesferas de acero inoxidable tendrán el dispositivo adecuado para realizar el retrolavado
del manto por el sistema agua — aire.

El agua clarificada llegará al filtro a través de un distribuidor diseñado de forma tal de impedir
perturbaciones en el manto filtrante, disponiendo cada filtro de una válvula automática de
bloqueo.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 71
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA
ELEMENTOS AUXILIARES

Bombas dosificadoras

Se montarán dos bombas dosificadoras para el coagulante (una principal y una stand-by), las
que estarán destinadas a la inyección de solución del PAC o polímero orgánico coagulante en
la línea principal de alimentación.

Además se montará una bomba adicional, la que estará destinada a dosificar un polímero
aniónico (floculante) de ayuda al polímero coagulante (solo de uso eventual).

Las bombas serán provistas con medidores aforados de dosificación de vidrio instalados en la
succión de cada una de las bombas, con la escala pertinentes y protección mecánica de chapa
de acero inox y de las escalas adecuadas para controlar el caudal en un tiempo de un minuto.
Tanques de preparación de soluciones a dosificar

Material de construcción: polietileno, resistente a la radiación ultravioleta, sobre apoyos
metálicos de dimensiones adecuadas para permitir soportar agitadores eléctricos rebatibles
fijados en soportes adecuados.

Capacidad de los tanques: volumen necesario para abastecer a la Planta Clarificadora durante
72 horas al caudal máximo de diseño de 100 m'/hr. Los tanques serán diseñados en forma
cerrada, para evitar la contaminación del producto con sólidos en suspensión, se dispondrá del
ingreso de agua, de los polielectrolitos y del eje del agitador, sin necesidad de destapar los
mismos. Los soportes estarán diseñados de tal forma de permitir la colocación de un
contenedor de 1000 litros de polielectrolito sin preparar en la parte superior del tanque de
preparación.

Se trata de un conjunto de dos tanques:

- Un tanque para solución de polielectrolitos, (polímero coagulante) de capacidad aproximada
1000 litros, con espesor mínimo de la pared de 10 mm, con refuerzos en la zona de roscas para
entrada o salida de productos, dispondrá de un escala que permita determinar el volumen de
líquido que contiene el mismo.

- Otro tanque, similar al anterior para preparar la solución de polímero aniónico de ayuda del
coagulante.

Los tanques tendrán las bateas antiderrames

AUTOMATISMOS

Sedimentador

El sistema de eliminación de los fangos separados podrá movilizarse manual o
automáticamente mediante válvula/s mariposa/s neumática/s - comando por PLC sobre
válvula solenoide operando en ciclos de 2 a 5 veces por hora, durante lapsos de apertura de 7 a
15 segundos.

La remoción de fangos se efectuará operando válvulas mariposas de accionamiento
neumático, con dos límites de posición por válvula.

Filtrado
Todas las válvulas mariposas deberán contar con límites de carrera, con dos límites por
válvulas, uno para posición abierta y otro diferente para posición cerrada, en cajas estancas.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 7
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

La salida de cada filtro contará con todo el piping y accesorios necesarios para la medición de
la turbidez, en forma secuencial. Dicho piping incluirá la conexión de la muestra hasta el
turbidímetro y su canalización al desagiie.

Instalación de aire comprimido:

La instalación de aire comprimido interna de la planta estará ejecutada con caño de acero inox
AISI 304, tipo A-312, diámetro Y” sch 408, ejecución roscada, con accesorios roscados del
mismo material y con derivaciones a válvulas también en inoxidable con caños de Ys” sch 40.
Dicha instalación tendrá dos circuitos independientes, con FR a la entrada de cada uno de
ellos, serie QBS4 de /” con filtro de 50 micrones, para 10 bar, con drenaje automático
externo. Además en la zona de los actuadores neumáticos de las válvulas se instalarán
lubricadores de 1/8” tipo QBO, para 10 bar, los que se instalarán próximos a los actuadores.
Las conexiones neumáticas desde cañerías fijas a válvulas de control o actuadores, se
realizarán utilizando tubo de poliuretano con conector de acople rápido, los diámetros de las
mismas serán de 1/8” o Ys” según corresponda.

Medición de caudal de agua cruda

Se montará una placa orificio para la medición del caudal de agua cruda que ingresa a la
planta.

PLANTA DE AGUA ABLAN!

A

Se trata de columnas de ablandamiento mediante resinas de intercambio iónico para agua
clarificada proveniente del río Paraguay, con capacidad para tratar hasta 100 m'/hr y carrera
de 36 horas (una en operación y la otra en regeneración o stand by).

Las columnas tipo filtro cilíndrico vertical serán provistas con resina de intercambio catiónica
fuerte (Amberlite IR-120).
Los recipientes serán calculados para trabajar a una presión hidráulica de 5 kg/cm2.

Cada columna estará provista de válvulas mariposas de operación manual para bloqueo,
válvulas mariposas automáticas con sus respectivos límites de carrera, manómetros en las
cañerías de entrada y de salida, grifos toma muestra, y caja de medición con filtro recuperador
de resina durante el retrolavado, de manera que pueda operarse totalmente en automático o en
forma local manual.
Contará con medición de caudal de agua procesada mediante medidor de caudal magnético.

El equipo contará con protección epoxídica tanto en su interior como en el exterior. Incluirá el
sistema de dosificación e inyección para regeneración de la resina, además del sistema de
trasvase por eyector desde el depósito de sal al ablandador, incluyendo las cañerías pertinentes
de salmuera y agua.

Tanque de preparación de salmuera para regeneración de resina

Material de construcción: polietileno.

Capacidad de los tanques: volumen necesario para regenerar la totalidad de las resinas, con
salmuera saturada, con un máximo de dos carreras del tanque medidor.

El tanque será diseñado en forma cerrada, para evitar la contaminación del producto con
sólidos en suspensión.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 73
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

El tanque de salmuera tendrá medición de nivel de agua con sensores de varillas de
inoxidable, de manera que se pueda determinar el nivel máximo y mínimo para dar los avisos
pertinentes en la lógica de reposición.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 74
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

PROPUESTA TECNICA
SISTEMA DE PROTECCION CONTRA INCENDIO

OBJETO:
Propuesta Técnica para el sistema de protección contra incendio de la planta de 4.000 tn/día
de extracción por solventes a instalarse en Villeta, Republica del Paraguay.
PROPUESTA TECNICA

El sistema propuesto sigue los lineamientos indicados en:

e) NFPA Standards aplicables (36, 20, 15, 13, 24, 16, 307,10) última edición.

DESCRIPCION TECNICA

A.- DIAGRAMA P£E RESPUESTA DEL SISTEMA DE PROTECCION CONTRA
INCENDIO

El diagrama P8E muestra los principales equipos y tuberías a ser instaladas y la
relación entre ellos, la flecha indica la dirección del flujo de agua.

En caso de Incendio, el sistema responderá como sigue:
EVENTO: FUEGO EN PLANTA DE EXTRACCION.

[7<M Fuego en planta de extracción.

Ban Rotura de 1 o más rociadores piloto.

ED Despresurización de la línea piloto.

agan Apertura de válvulas Diluvio.

BD Despresurización de las líneas de agua contra incendio.

pia] Presostato de bomba jockey detecta esta caída de presión. El Controlador de

bomba jockey envía señal para arranque automático de bomba jockey.

En Arranque automático de bomba jockey.

MED Continúa la despresurización de las líneas de agua contra Incendio.

ww) Presostato de bomba eléctrica principal detecta caída de presión en línea. Envía
señal a controlador de electrobomba principal para su arranque.

PORN La electrobomba principal arranca automáticamente. Si esto no ocurriese, debe
realizarse arranque manual.

[ED Si la electrobomba principal no arranca, continua descendiendo la presión en la
línea de agua contra incendio.

BD  Presostato de la Motobomba Diesel principal detecta este descenso de la presión en
la línea de agua contra incendio y envía señal al controlador de la Motobomba para
su arranque.

[Es La Motobomba principal se pone en marcha automáticamente. Si esto no ocurriese,
se debe realizar maniobra de arranque manualmente.

EJ El agua contra Incendio fluye por la red de cañerías.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 75
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

ED La válvula pri

espumígeno e:

[72D La solución a,

Dama

del

[78D La descarga de

Cuan

instalarán en l.

stema diluvio.
La descarga agua-espuma continúa por 20 minutos.

incipal del Tanque Blader se abre automáticamente. El concentrado
s impulsado a los proporcionadores, donde se mezcla con agua.
gua-espuma es descargada por todos los rociadores/toberas abiertas

e agua continúa por 100 minutos más.

Si es necesario se pueden operar los monitores con descarga de espuma que se

a periferia de la planta.

EVENTO: FUEGO EN PLANTA DE PREPARACION.

Rotura de 1 o más fusible de los rociadores. (Ceiling Spk + 44).

Despresurización de

el sistema.

El controlador de la bomba jockey arranca automáticamente la electrobomba jockey.

El agua contra ince:
abiertos.

ndio circula por la red de cañerías y se descarga por los rociadores

La despresurización continúa (la bomba jockey no es capaz de suministrar el caudal

requerido por el sisi

tema).

El controlador de la electrobomba principal +7 arranca automáticamente la

electrobomba ppal
Si la electrobomba
continúa.
E

+46.
principal no arranca, la despresurización de la red contra incendio

resostato de la Motobomba principal detecta esta caída de presión. Envía señal a

controlador de la motobomba principal para el arranque automático de esta.
La motobomba principal arranca automáticamente, Si esto no ocurriese, se debe realizar

maniobra de arran:

ue manualmente.

El agua contra incendio es impulsada por el sistema de presurización y bombeo a través
de la red de cañerías.

El caudal de agua es descargado por los rociadores activados.
En el sector están disponibles también mangueras 4 43 para operaciones MOP UP. Se

dispone de un cau

EVENTO: Operación

1.

w

La válvula de apertu:
El controlador de la
La despresurización

El controlador de la
pal +6.

al de 500 gpm para mangueras.
e una manguera interior o hidrante exterior.

ra de la lanza de una manguera o de apertura de un hidrante exterior

es operada manualmente.
Se despresuriza el sistema.

'omba jockey arranca automáticamente la electrobomba jockey 1117.
continúa (La bomba jockey no es capaz de suministrar el caudal

requerido por el sistema).

electrobomba principal 47 arranca automáticamente la electrobomba

Si la electrobomba
continúa.

El presostato de la
controlador de la mo!

rincipal no arranca, la despresurización de la red contra incendio

Motobomba ppal detecta esta caída de presion. Envia señal a
tobomba ppal para el arranque automático de esta.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 76
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

8. La motobomba ppal arranca automáticamente, Si esto no ocurriese, se debe realizar
maniobras de arranque manualmente.

9. El agua contra incendio es impulsada por el sistema de presurización y bombeo a través
de la red de cañerías.

10. El caudal de agua es descargado por la/s mangueras y/o hidrantes operados.

EQUIPAMIENTO PARA ENSAYO DEL SISTEMA DE PRESURIZACION Y
BOMBEO

Se podrá recurrir a dos métodos para el ensayo del sistema de presurización y bombeo:

>  Caudalímetro

Se instalara un caudalímetro UL/FM, válvulas y cañerías a efectos de realizar los ensayos de
performance y aceptación del sistema de bombas principales.

> Cabezal de pruebas

Se instalará un cabezal de pruebas consistente en cabezal con veinte (20) válvulas de 2 /” a
efectos de realizar mediciones con tubo pitot para trazado de curvas de performance.

B.- ABEFECTOS DE CONSEGUIR EL OBJETIVO DE CONTROL/EXTINCION
DEL FUEGO, EL SISTEMA PROPUESTO ESTARA COMPUESTO BASICAMENTE

LA<AA A A A A

POR:
B.1 TANQUES DE RESERVA DE AGUA CONTRA INCENDIO
Los tanques de reserva de agua tendrán las siguientes características:

Diámetro: 11,00m (aprox.)

Altura: 12, 60 (aprox.)

Capacidad: 1200 m3

Cantidad: 2

Material de construcción: Acero, tipo API, Con los accesorios indicados por la norma NFPA
aplicable:

Conexiones.

Escotilla en el techo.

Escaleras interiores y exteriores.

Barandas.

Indicador de nivel.

Cañería de succión con placa antivórtice.

Entrada de Hombre.

Los tanques se posicionaran sobre base de hormigón (No incluida).

NOTA: No está incluido en el alcance de la provisión el sistema de llenado de agua a los
tanques.

SUSRSSSSS

Esta reserva será suficiente para atender durante 2 horas la condición más severa esperada.
(Siniestro en planta de extracción)

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 7
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

La ubicación de los tanques se indica en plano adjunto debiendo dimensionarse la base de
apoyo de los mismos acorde a la Resistencia del terreno.
B2__ SISTEMA DE PRESURIZACION Y BOMBEO

La función del sistema de presurización y bombeo es la de proveer agua en caudal y presión
adecuados a los sistemas de extinción por este servidos.

PRINCIPALES EQUIPOS Y SISTEMAS:

>  Cañería de succión.

Diámetro nominal: 16”

Velocidad de circulación del agua al 150% del caudal nominal: < 3 m/seg.
Material/Standard: Acero/ASTM A 53, con costura, IRAM 2502/2613 (MERCOSUR Std).

> Placa antivórtice
Diámetro: 1,20 Mts
Material: acero

> Acoplamiento flexible de acero inoxidable 16” diámetro.

> Válvula esclusa 16” diámetro

> Bomba ppal accionada por motor diesel de 5000 gpm a 140 psi nominales, UL/FM
Aprobada.

> Controlador de la motobomba diesel UL/FM aprobado.

> Bomba ppal accionada por motor diesel de 5000 gpm a 140 psi nominales, UL/FM
Aprobada

> Controlador de la motobomba diesel UL/FM aprobado.

> Jockey Valores nominales 30 gpm a 150 psi

> Líneas de presostatos según NFPA 20, construcción en Acero Inoxidable.

>  Caudalímetro UL/FM Aprobado para pruebas anuales, mensuales de bombas.

> válvula de alivio, según corresponda.

> Cabezal de pruebas.

> Obra civil de sala de bombas (5 x 4 mts) , Incluyendo las bases de Hormigón de las
bombas.

B3__ SISTEMA DE SUMINISTRO DE CONCENTRADO ESPUMIGENO
Principales componente y equipos:

> BLADER TANK de 3000 gal de capacidad, suficiente para proveer al sistema de
concentrado espumígeno durante 20 minutos en la condición mas severa esperada
(Planta de extracción)

Proporcionadores de agua-espuma.

Válvulas de accionamiento hidráulico para línea de concentrado

Concentrado espumígeno AFFF 3%

Equipamientos misceláneos.

IV VW

NOTA: El Blader Tank podría ser reemplazado por una bomba eléctrica para la impulsión de
concentrado AFFF y un tanque de almacenamiento del concentrado.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 78
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

B4  CAÑERIAS TRONCALES

Se instalará cañería troncal a efectos de suministrar agua en caudal y presión adecuados a los
distintos sistemas abastecidos por esta. Se adoptará preferentemente la disposición tipo anillo,
dimensionada a través de calculo hidráulico, y según se indica en planos se apartará de los
edificios lo más posible.

Cañería aérea

Diámetro: Según calculo hidráulico.
Material/Standard: Steel/ASTM A 53/API, con costura, IRAM 2502/2613. (Mercosur Std)

Se instalaran y proveerán 12 Válvulas esclusa de sectorización, según se indica en planos.
Cañería enterrada

Será de plástico, IPEX Centurión Blue Brute Pressure Piping Systems o de Acero/ASTM A
53, con costura, SCHEDULE 40, revestida en fábrica.

Hidrantes

Se proveerá e instalará un total de 50 hidrantes, distribuidos sobre la cañería troncal, según se
muestra en planos.

B.5_ PLANTA DE EXTRACCION. SISTEMA DILUVIO AGUA-ESPUMA
Tipo de sistema: Diluvio agua-espuma automático

Parámetros mínimos de diseño

Equipos: conteniendo hexano: 0,25 gpm/ft2
Miembros estructurales

Horizontales (Vigas): 0.10 gpm/ft2
Verticales (Columnas): 0, 25 gpm/ft2

EQUIPAMIENTO PRINCIPAL

Rociadores, (UL/FM)
Línea de rociadores piloto, (UL/FM)
Válvulas diluvio 8” de diámetro (4). (UL/FM)

Cañerías

Diámetro Nominal: Según calculo hidráulico

Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613 .galvanizados
(MERCOSUR STD)

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 79
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Métodos de unión entre cañerias y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al Schedule 40)

B6 SISTEMA DE  ROCIADORES AUTOMATICOS EN PLANTA

PREPARACION
TIPO DE SISTEMA: Húmedo automático.

Parámetros mínimos de diseño

Densidad: 0.30 gpm/ft2.
Área de operación: 2500 ft2

9 Válvula mariposa (1), UL/FM
9 Válvula de alarma, UL/FM (1)
9 C
9

'ámara de retardo, UL/FM
Motor hidráulico y gong, UL/FM
4 Rociadores automáticos k8, UL/FM
9 Mangueras interiores

Cañerías
Diámetro Nominal: Según calculo hidráulico

DE

Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613. (MERCOSUR

STD)

Métodos de unión entre cañerías y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al Schedule 40)

B7___EDIFICIO DE CALDERA

Tipo de sistema: Clase II Stand pipe and hose system (NFPA 14), y extinguidores portátiles.

Parámetros mínimos de diseño

2 mangueras mínimo operando simultáneamente, 250 gpm cada una, 100 psi de presión

residual minima.

EQUIPAMIENTO

Bajadas de 2 '%” con válvula tipo teatro, mangueras de 25 mts long con lanza chorro pleno-

niebla, Gabinete metálico.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 80
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Extinguidores manuales

Cañerías

Diámetro Nominal: Según cálculo hidráulico

Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613. (MERCOSUR
STD)

Métodos de unión entre cañerías y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al Schedule 40)

B8__ PLAYA DE CHIP
Tipo de sistema: Anillo perimetral con hidrantes y monitores
Parámetros mínimos de diseño

5 Hidrantes/monitores descargando, 250 gpm cada uno a una presión residual mínima de
90psi.

EQUIPAMIENTO
Hidrantes de 2 /”
Monitores

Cañerías

Diámetro Nominal: Según calculo hidráulico

Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613. (MERCOSUR
STD)

Métodos de unión entre cañerias y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al Schedule 40)

B9 CELDAS DE ALMACENAJE DE SOJA 100.000 TN.

Tipo de sistema: Rociadores abiertos sobre cinta, operación manual, anillo perimetral con
hidrantes de 2 /2”.

Parámetros mínimos de diseño
Cinta en túnel: 0,25 gpm/ft2, mas 500 gpm de caudal disponible para mangueras.

E
Válvula mariposa

Rociadores abiertos
Hidrantes de 2 4”.

Cañerías
Diámetro Nominal: Según calculo hidráulico.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 81
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613. (Mercosur STD).
Métodos de unión entre cañerias y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al schedule 40).

B10_ EDIFICIO ADMINISTRATIVO

TIPO DE SISTEMA: Extinguidores manuales.

B1I__ SALA DE CAMIONEROS

TIPO DE SISTEMA: Extinguidores manuales.

B12_ CELDA DE SUBPRODUCTO DE_105.000 TN.

Tipo de sistema: Rociadores abiertos sobre cinta, operación manual, anillo perimetral con

hidrantes de 2 Y.”.

Parámetros mínimos de diseño
Cinta en túnel: 0,25 gpm/ft2, mas 500 gpm de caudal disponible para mangueras.

E
Válvula mariposa

Rociadores abiertos
Hidrantes de 2 4”.

Cañerías
Diámetro Nominal: Según calculo hidráulico
Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613. (Mercosur STD)

Métodos de unión entre cañerías y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al schedule 40)

B13 DOCK DE CARGA
Tipo de sistema: hidrantes de 2 2”
Parámetros mínimos de diseño

2 mangueras operando simultáneamente, 250 gpm cada una, 100 psi de presión residual
minima.

EQUIPAMIENTO

Hidrantes de 2 /”

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 82
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Cañerías
Diámetro Nominal: Según calculo hidráulico
Material/Standard: Acero/ASTM A 53/API, con costura, IRAM 2502/2613. (Mercosur STD)

Métodos de unión entre cañerías y accesorios:

Soldadura

Acoples Grove, UL/FM

Roscado (Solo para cañería de acero de espesor mayor al schedule 40)
CALCULOS HIDRAULICOS

Se realizó cálculo hidráulico de cañerías, adjuntándose al presente reporte del mismo.

Como primera aproximación se determinó el diámetro de las cañerías troncales que abastecen
a

9 Sistema diluvio agua-espuma en planta de extracción.
9 Sistema de hidrantes y monitores de playa de chip.
9 Hidrantes en puerto de carga.

La metodología NFPA, será analizada, ya que la empresa de conformidad a sus normas de
seguridad y prevención de incendios, solo utiliza algunas directrices de las normas NFPA, o
sea que no es utilizada en su totalidad.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 83
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Proceso de Efluente Cero (ZED) en planta de Extracción por Solvente — Villeta -
Paraguay

CAPACIDAD

Para planta de extracción que procesa 4.000MTPD de poroto de soja.
Caudal nominal de agua de efluente a planta 12.000 Iph.
El concentrado de salida de la planta es de aprox 5% del caudal ingresado.

l MEMORIA DESCRIPTIVA DEL PROCESO

El agua efluente del proceso de extracción de solvente es hervido y recuperado dentro del
proceso, en lugar de ser desechada.

La bomba, ítem P45, envía el agua del hervidor de seguridad, ítem 45, a un tanque pulmón,
ítem 78E, mediante la bomba de alimentación, ítem P78E.

Se envía un caudal controlado de agua desde el tanque pulmón a la sección concentración. Se
utiliza una recirculación forzada del efluente con caudal elevado, a través de un calentador de
casco y tubo, ítem 21E1, y un evaporador, Item 21E2, seguido de un tanque de separación,
ítem 22E.

Parte del agua “flashea” en el tanque de separación; y el remanente se recircula al calentador.
La bomba de alto nivel de caudal, ítem P22E, mantiene una velocidad elevada del líquido que
circula a través del calentador. De esta manera, los dos intercambiadores de calor operan con
alta velocidad de fluido por los tubos y con un porcentaje de evaporación relativamente bajo a
la salida del Evaporador, con el objeto de prevenir posible ensuciamiento de tubos del equipo.

El nivel de evaporación y alimentación al sistema son controlados automáticamente.

El vapor de agua producido es utilizado en el Desolventizador-Tostador de harina. El flujo de
vapor es secado y levemente sobrecalentado en un calentador de casco y tubo, ítem 94E,
utilizando vapor de planta a 10 Barg.

El sistema está acoplado con la demanda de vapor de stripping del Toaster, de manera que en
condiciones normales, el 100 % del vapor generado es enviado al Toaster, el cual requiere
completar con vapor adicional de caldera.

Un pequeño porcentaje del efluente (aprox 5-3%) se reingresa en forma continua al DT a
través de la lavadora de gases, ítem 29, y mezclado con la harina, provocando un incremento
en la humedad de la harina en la salida del Toaster.

Eliminando de esta manera completamente el efluente.

Los componentes orgánicos que van a la harina son los mismos que provienen de ella, es una
devolución de los mismos.

El tanque buffer 78E actúa también como tanque de preparación de la solución CIP.

La frecuencia de utilización del lavado CIP es variante en función de la carga orgánica que
pueda traer el efluente con un promedio de limpieza cada 6 meses o un año.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 84
Este sistema también cuenta con la posibilidad de neutralizar el efluente con un pequeño
tanque de soda 73NEUTRA y una bomba dosificadora P78NEUTRA.

2. DIAGRAMA DE FLUJO

STEAM

21E1
MASTE WATER
PREHEATER

WATER,
ESFLUENT

¡ErOM 25)

Pater
Yo ECO UM

NOTA: a lo largo del presente estudio se utilizaron indistintamente las siglas ZES (zero effluent

system) y ZED (zero effluent discharge) para referirse al sistema de reciclo del agua residual
generada en forma continua en el proceso de extracción.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 85
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA
EQUIPOS QUE COMPONEN EL SISTEMA ZES

P45 1 BOMBA DE ALIMENTACION DE AGUA

Alimenta al tanque pulmón ítem 78E.
Tipo: centrífuga.

Sello: mecánico

Material de construcción:

- cuerpo: fundición.

- impulsor: fundición.

Incluye: acoplamiento, motor y base.

78E 1 TANQUE PULMON - AGUA EFLUENTE

Tanque pulmón para asegurar una alimentación constante al evaporador ítem 21E1/E2 y al
separador ítem 22E.

Toda construcción soldada.

Material de construcción: acero al carbono.

Incluye: Control de nivel

P78E 1 BOMBA DE CARGA DE EVAPORADOR

Bomba de alimentación al calentador ítem 21E1 y al evaporador ítem 21E2.
Tipo: centrífuga.

Sello: mecánico

Material de construcción:

- cuerpo: fundición.

- Impulsor: fundición.

Incluye: acople, motor y base.

21E1/E2 2 CALENTADORES TUBULARES

Intercambiador de calor tubular, verticales, en el cual el agua es calentada a temperatura de
evaporación.

Tipo: casco y tubos

Material de construcción:

Shell: acero carbono.

Cabezales: acero inoxidable.

Placa porta tubos: acero carbono.

Bafles: acero carbono.

Tubos: acero inoxidable.

22E 1 SEPARADOR - TANQUE FLASH

En el cual el agua “flashea” para crear vapor de baja presión a ser utilizado en el DT.
Totalmente soldado, con diseño ciclónico para prevenir el excesivo ingreso de gotas junto con
el vapor.

Material de construcción:

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 86
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Acero inoxidable 304 L
P21E BOMBA DE CIRCULACIÓN FORZADA

Bomba de alta capacidad.

Bombea el agua con circulación forzada a través de los ítems 22E y 21E para evitar dañar el
intercambiador de calor.

Tipo: centrífuga

Sello: mecánico

Material de construcción:

- cuerpo: fundición

- impulsor: fundición.

Incluye: acoplamiento, motor, base.

94E 1 SOBRECALENTADOR DE VAPOR

Intercambiador de calor de casco y tubo para sobrecalentar el vapor “flasheado” que se envía
al DT.

Tipo: casco y tubos

Material de construcción:

Shell: acero carbono.

Cabezales: acero inoxidable.

Placa porta tubos: acero carbono.

Bafles: acero carbono.

Tubos: acero inoxidable.

78CIP 1 TANQUE PULMON - SOLUCION CIP

Tanque de almacenamiento de solución cáustica para limpieza de los evaporadores del sistema
de cero efluente
Material de construcción: acero al carbono.

P78CIP 1 BOMBA DE LIMPIEZA DE AGUA - CIP

Bomba de solución cáustica para interconexión al sistema de cero efluente. Envía la solución
del tanque CIP a la línea de succión de la bomba P21E

Tipo: centrífuga.

Sello: mecánico.

Material de construcción:

- cuerpo: fundición

- impulsor: fundición.

Incluye: acople, motor y base.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 87
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

TRATAMIENTO DE AGUAS DE LAVADO, RESTOS DE ACEITES Y OTROS
GESTION DE LÍQUIDOS RESIDUALES

El presente capítulo aborda la Gestión de Líquidos Residuales del Complejo Agroindustrial
Angostura S. A. comprende una planta de producción de aceite crudo de soja (capacidad de
molienda de 4000 toneladas de semilla de soja por día) y subproductos (harina).

El curso receptor de los líquidos residuales es el Río Paraguay, que por su caudal (promedio
4.300 m'/s) asegura máximas condiciones de dilución (relación entre el caudal del río y el
caudal del efluente de CATASA), lo que sumado a la ubicación del punto de vertido de los
efluentes tratados (a gran distancia de las instalaciones de toma de agua más próxima aguas
abajo) garantizarían la calidad del agua del río Paraguay para cualquiera de los usos previstos
para el mismo.
Se entiende, a los efectos del presente capítulo, por Líquidos Residuales a los efluentes que
provienen de las operaciones y proceso, los de actividades de servicio, y los de las
instalaciones sanitarias (cloacales).

La Gestión de Líquidos Residuales de CAIASA comprende:

. Caracterización de efluentes (Caudales / Volúmenes / régimen de generación /
contaminantes — indicadores de contaminación a monitorear) de todas y cada una de las
fuentes generadores.

. Descripción de la generación, conducción, equipos e instalaciones de
tratamiento; cuerpos receptores; condiciones de vuelco; y marco reglamentario vigente, de los
líquidos residuales.

. Caracterización y propuesta gestión de barros generados en el tratamiento de
líquidos residuales.

LÍQUIDOS RESIDUALES GENERADOS POR CAIASA

Las empresas responsables del proyecto cuentan con antecedentes en cuanto al tipo de
actividad a desarrollar y así como también en lo relacionado con la magnitud o porte de las
mismas. Esto sumado a la extensa bibliografía, publicaciones específicas, y antecedentes de
trabajos profesionales permite disponer de un rico banco de datos que sustentan la presente
propuesta de gestión de efluentes líquidos.

El efluente líquido de una planta de procesamiento de semillas oleaginosas presenta como
principales contaminantes aceites y grasas, libres y emulsionados, y en menor medida sólidos
y materia orgánica disuelta (en general materia orgánica biodegradable).

La materia orgánica que vehiculizan es propia de la composición de los aceites vegetales
(predominantemente triglicéridos - ésteres de glicerol con tres ácidos orgánicos denominados
ácidos grasos).

Los potenciales efectos de estos contaminantes se limitan al consumo de oxígeno disuelto en
el curso de agua receptor de los efluentes, y eventualmente a la disminución de su capacidad

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 88
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

para absorber / incorporar dicho gas del aire si una capa de aceites cubriera la superficie del
curso de agua receptor final de los mismos.

El indicador más representativo de este contaminante (materia orgánica biodegradable), es la
Demanda Bioquímica de Oxígeno (DBO5) que intenta reproducir en el laboratorio el consumo
de oxígeno disuelto en agua que produce la degradación natural de la materia orgánica.
Adicionalmente estos efluentes pueden presentar variaciones no demasiadas significativas en
pH y temperatura durante el día.

El proyecto CAIASA contempla sólo la producción de aceite crudo de soja, por extracción
con solventes (hexano), lo que minimiza significativamente, respecto de una planta aceitera,
que tenga incorporado procesos de refinación debido a que dicha actividad genera una carga
de contaminantes superior, vehiculizada por sus efluentes.

Las etapas que componen este proceso son: prelimpieza, triturado, descascarado de las habas
de soja, acondicionado, laminado, extracción por solvente, destilación de miscela, para
obtener el aceite que luego será desgomado y desolventizado, secado y enfriado de harina.

En este tipo de plantas el efluente líquido proviene de, los condensados (vapor de inyección
usado para desolventizar harina y aceite), teniendo como principal carga contaminante harinas
disueltas y en suspensión, por lo que deberían presentar (con un adecuado funcionamiento de
equipos e instalaciones, y un estricto control de perdidas) una baja demanda biológica de
oxígeno.

El abordaje de la gestión de los efluentes generados en estas plantas se simplifica respecto de
las plantas que incorporan la “refinación” del aceite crudo, que es la que presenta una mayor
carga contaminante y en consecuencia de ello se agrega a los efluentes de la industria aceitera
integrada.

Es de destacar que la planta de Extracción de CAIASA será dotada de un sistema de “Cero

»1

Efluente””.

Los efluentes líquidos que provienen del proceso de extracción
por solvente es evaporado y recuperado dentro del proceso, en lugar de
ser desechada. Para ello una bomba envía el agua del hervidor de
seguridad a un tanque pulmón, y de allí a la sección concentración. Se
utiliza una recirculación forzada del efluente con caudal elevado, a
través de un calentador de casco y tubo seguido de un tanque de
separación.

Parte
del agua "“flashea” en el tanque de separación; y el remanente se
recircula al calentador. Una bomba de caudal elevado mantiene la
velocidad del líquido que circula a través del calentado con el
propósito de minimizar el ensuciamiento de los intercambiadores. El
nivel de evaporación y alimentación al sistema son controlados

automáticamente.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 89
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Los antecedentes de la caracterización hidráulica de líquidos residuales y la caracterización
físico química que se indica en el siguiente cuadro son el resultados de evaluaciones analíticas
realizadas sobre muestras compuestas y compensadas tomadas a la salida de cada una de las
fuentes generadoras de efluentes, en plantas similares a la proyectada por CAIASA.

El
vapor de agua producido es utilizado en el Desolventizador-Tostador de
harina. Un demister (separador de gotas), instalado en la parte superior
del tanque de separación minimiza la cantidad de agua que pueda estar
presente en el vapor generado, debido a que si esto ocurre podría
generar problemas cuando se lo inyecta en el desolventizador-tostador.
Por lo tanto, el flujo de vapor es secado y levemente sobrecalentado en
un calentador de casco y tubo utilizando vapor de planta a 10 Bar.

El sistema está provisto de una unidad de limpieza in Situ
(Sistema CIP - Cleaning in Place), el cual esta constituido por de un
tanque de mezcla y una bomba de circulación. El concentrado producido
por el sistema de cero efluentes es reinyectado al toaster provocando un

pequeño incremento en la humedad de la harina en la salida del toaster.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 90
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

FUENTES GENERADORAS DE EFLUENTES - CARACTERIZACION DE LOS

EFLUENTES

Origen Destino Caudal Régimen Carga Contaminante
Proceso / Separación / Reuso 03 m/h Continuo | Alto contenido de
Desgomadora materia orgánica y

grasas

Torres de Cámara de Mezcla / 5mh Continuo
enfriamiento vuelco al río
Calderas - Purgas Cámara de Mezcla / 3m7h Continuo | Muy baja carga

vuelco al río

orgánica; alcalinidad.
pH=11.0.
DBO < 20 mg/l

Laboratorio Cámara de Mezcla / | No determinado / Eventual Variable
vuelco al río / Variable
Cloacales Cámara Séptica / 150 (operarios + Sólidos,
Pozo Absorbente empleados) Microorganismos,
Materia orgánica
Lavados/Derrames | Trampa de Solvente 2m/h Eventual / | Contenido de aceites
(estimado) /Planta de Variable libres. Bajo
Tratamiento contenido de materia
orgánica disuelta.
Tratamiento de Vuelco directo al 0,1 m3/h 22h/día | Sin carga orgánica y
Agua Río Paraguay alto contenido de
sólidos inorgánicos
45 m3/h 2 h / día

Observaciones: ZED Sistema de Cero Efluente

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

91

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Esta caracterización de los efluentes plantea:

+ Necesidad de optimizar consumos de agua.

Al respecto la planta de extracción implementara un sistema de efluente cero, el cual consta de
evaporadores capaces de evaporar todos los efluentes líquidos y convertirlo en vapor, el cual
será utilizado en el proceso y que además de disminuir substancialmente el efluente líquido
además logra recuperar casi un 90 % del condensado que se produce en la planta de
extracción, por lo tanto si se lo compara contra el 30% que recupera una planta convencional
significa un avance tecnológico trascendente.

Este sistema está diseñado para resolver los problemas de descarga de efluentes acuosos en
cualquier tipo de planta industrial, pero es especialmente recomendable a plantas que cuentan
con necesidades de gran cantidad de vapor en baja presión, reemplazando en consecuencia de
ello la necesidad de utilizar vapor de 10 bar y reducir su presión a 0,5 bar.

eS Separar / desagregar líquidos residuales con distinta carga contaminante (sólidos;
materia orgánica disuelta; aceites separados por flotación y aceites emulsionados).

Los Líquidos residuales de la desgomadora presentan caudales muy bajos y alta carga
contaminante (Materia Orgánica expresada a través de la DQO de aproximadamente de 1800
ppm; y Materia Grasa indicada por las Sustancias Solubles en Éter Etílico alrededor de 250
ppm), por lo que se desagregan de los efluentes y se incorporan a las harinas.

Las purgas de caldera y de la torre de enfriamiento, con muy bajo contenido de materia
orgánica y despreciable cantidad de sólidos, se derivarán directamente a la cámara de mezcla
con efluentes tratados.

Las purgas y retrolavados de la planta de tratamiento para la clarificación de agua de río, sin
carga contaminante (materia orgánica disuelta) y variable contenido de limos propios del agua
del río (inertes), se devolverán directamente al río Paraguay.

«e Someter a tratamiento sólo los efluentes con alto contenido de sólidos; con mediana /
alta carga orgánica disuelta; con alto contenido de materia grasa y/o aceites emulsionadas.

Las aguas de lavado de pisos e instalaciones, y potenciales derrames, se reúnen en una cámara
a nivel de piso, que constituye, asimismo, una trampa o cámara de retención de potenciales
fugas de hexano y/o aceite.

Los efluentes de proceso y los de la trampa de solvente, prácticamente libres de sólidos
sedimentables, pueden contener harinas en suspensión, bajo contenido de aceites libres y/o
emulsionados (Sustancias Solubles en éter en el orden de 23 ppm) y un tenor de materia
orgánica disuelta que depende de la eficiencia con que opere la planta.

El pH de estos efluentes de proceso están comprendidos entre 6 y 7 unidades; mientras que la
temperatura es ecualizada en virtud a que la planta de extracción de aceite posee una pileta
colectora de efluentes (fríos y calientes), que permite que los mismos se colecten por
separado, luego de ser depurados, mezclándose a la salida y llegando a una temperatura de
aproximadamente 40*C.

Los líquidos residuales de las instalaciones sanitarias (identificados como cloacales) tienen
como destino pozos absorbentes, previo paso por cámaras sépticas. Parte o la totalidad de
estos líquidos cloacales pueden incorporarse al tratamiento biológico aportando los
microorganismos requeridos en el mismo, mientras que el volumen y carga orgánica de estos
efluentes no son significativos.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 92
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

TECNOLÓGICAS DE TRATAMIENTO.

En general una planta de tratamiento para efluentes de plantas que procesan semillas
oleaginosas para la obtención de aceites vegetales requiere ser diseñada para remover o
reducir los niveles contaminantes de parámetros tales como: materia orgánica biodegradable
disuelta, aceites libres y/o emulsionados, sólidos suspendidos, y corregir el pH del efluente en
Cuestión.

Para este tipo de industria no existe un sistema de tratamiento específico razón por la cual
deberá ser diseñado en relación con la calidad de los efluentes recibidos en la misma.
Básicamente el tratamiento debe considerar instalaciones de ecualización para amortiguar
variaciones de caudal y de cargas contaminantes, de pre-tratamiento o tratamiento primario
para separar sustancias flotadas, suspendidas o emulsionadas, y de ajuste de pH (si fuera
necesario), previo a un proceso biológico cuando es necesario minimizar la materia orgánica
biodegradable que permanece disuelta.

El pretratamiento consiste en equipos separadores de sólidos y de materiales flotados. Esto se
consigue por métodos físicos que involucran operaciones gravitacionales, manuales o
mecánicas que permiten remover básicamente sólidos, de distinta granulometría y densidad
del efluente, y grasas y aceites libres sin necesidad de incorporar producto químico alguno.
Cuando se hace necesario separar materia grasa emulsionada se suele recurrir a un tratamiento
físico químico, en el que mediante el agregado de un coagulante (sales de hierro o aluminio,
y/o polielectrolitos) se logra romper la emulsión, formándose flocs que pueden separarse,
según las condiciones, por flotación o sedimentación.

Ajuste de pH. La dosificación de agente neutralizante (soda cáustica o ácido sulfúrico) tiene
por objeto ajustar el pH al nivel óptimo para posteriores etapas de tratamiento que así lo
requieran.

Las alternativas para reducción de la materia orgánica disuelta en los líquidos residuales
pretratados (libres de sólidos y material flotado - grasas y aceites libres), comprenden barros
activados; filtros biológicos; lagunas de oxidación; lagunas aireadas, entre otros.

Entre los aspectos más importantes a considerar en la elección de la alternativa más adecuada
se destacan: sustentabilidad ambiental; disponibilidad y aptitud de terrenos; consumo de
energía eléctrica; generación de subproductos (barros); requerimientos de mantenimiento
especializado (costos, operaciones, personal); cuerpo receptor de los efluentes tratados, usos
del agua río abajo del punto de vertido, entre otros.

TRATAMIENTO ADOPTADO

Q = 100m3/día en promedio
Para los efluentes de proceso y potenciales derrames y aguas de lavado de pisos e
instalaciones se ha previsto un tratamiento compuesto por:

1. Pretratamiento / Tratamiento Primario. Consiste de Un separador gravitacional estático
(2 unidades que pueden funcionar en paralelo o independientemente) para la
separación de material flotable y/o sedimentable.

Ecualizador de 120 m3 de capacidad

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 93
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Separador Gravitacional; 40 — 60 m3 de capacidad

2. Tratamiento Biológico. los climas tropicales como el de Paraguay, propician un medio
ambiente ideal para el tratamiento natural de aguas residuales con carga orgánica
disuelta, y que el tratamiento de efluentes en lagunas de estabilización se enmarca
dentro de los procedimientos con mejor relación costo - beneficio, debido a su fácil
construcción, escaso mantenimiento, y la utilización de una mano de obra poco
especializada para su control. Esta etapa comprende:

L lagunas anaeróbicas (2 unidades)

li. lagunas facultativas (2 unidades)

Construcciones de las lagunas utilizando el suelo como base; imper meabilización de base
y taludes con material impermeable.

Lagunas Anaeróbicas: 1500 m3 c/u

Lagunas Facultativas: 2000 m3 c/u

Capacidades Nominales, sujeto a modificaciones

Tratamiento Biológico

Las lagunas de estabilización ofrecen la ventaja de su muy sencilla y rápida ampliación, de

modo que es fácil ir siguiendo en capacidad de tratamiento, el crecimiento de los caudales a

tratar si esto fuera necesario.

Con este tratamiento que, obviamente, requiere de mucha más superficie de terreno que

cualquiera de las otras alternativas, se pueden obtener un grado de reducción de materia

orgánica apreciable, con inversiones y costos de operación y mantenimiento razonables.

En pocas líneas pueden resumirse las ventajas que ofrecen las lagunas de estabilización al

presente proyecto:

= Prácticamente no hay estructuras.

=  Noson necesarios equipos mecánicos.

=  Norequiere de energía eléctrica.

= Mínima perdida de carga.

= Operación muy simple.

= Mantenimiento con poco personal, y sin la necesidad de ser especializado.

= Ampliaciones y modificaciones fáciles. Entre ellas la posibilidad de incorporación de
mamparas deflectoras, de manera a aumentar el recorrido hidráulico del líquido y por ende
el tiempo de retención, además de mejorar la mezcla hidráulica.

=  Afluentes con elevado contenido de nitrógeno y fósforo orgánicos (necesarios para el
crecimiento y reproducción de las algas en las lagunas).

LIQUIDOS RESIDUALES DE ACTIVIDADES DE SERVICIO

Origen Caudal horario Caudal diario DBO
Caldera 2.0 m/h 48 m”/d < 30 mg DBO/
Torre de 5.0 m/h 120 m”/d < 30 mg DBO/
Enfriamiento

Aguas Blancas 7m/h 168 m*/d <30 mg/l
Pta. de Tratamiento Estimado en 0,1 m3/h ; 22h / día <30 mg DBO/
de agua

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 94
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA
Estimado en 45 m3/h; 2h / día

Las purgas de caldera y de torres de enfriamiento se conducen directamente a una cámara de
mezcla / separación de sólidos donde se unen a los efluentes tratados.

La purga continua y los retrolavados de la planta de tratamiento de agua “arrastran” barros
(limos separados del agua de río y flocs formados como consecuencia del tratamiento con
olielectrolitos) que si bien son inertes y de sedimentación rápida, el volumen generado
complica su gestión. Se recomienda, salvo requerimiento del Organismo de Control, su
descarga directa al río.

CURSO RECEPTOR FINAL DE LÍQUIDOS RESIDUALES

Una vez reunidos en una cámara de mezcla los efluentes sometidos a tratamiento, con las
aguas blancas (sin carga contaminante) provenientes de actividades de servicio (purgas de
torres de enfriamiento y de caldera, son conducidos a una cámara de aforo y toma de muestras
verificar el cumplimiento de las condiciones de vuelco.

El curso receptor final de estos líquidos residuales tratados es el Río Paraguay.

CARACTERIZACIÓN Y GESTIÓN DE BARROS

Aunque la acumulación de barro (que continua su evolución por tiempo muy prolongado) en
las lagunas es muy lenta, debe preverse que con intervalos de 2 a 3 años resulta necesario
extraerlos. Estos barros biológicos no reúnen ninguna de las características de riesgo que
califican a los residuos peligrosos.
Así caracterizados estos residuos del tratamiento de efluentes, quedan calificados como no
peligrosos (de acuerdo a normas legales y a criterios de organismos internacionales —
USEPA), y pueden utilizarse para fines agrícolas, o gestionarse conjuntamente con residuos
compatibles de la planta industrial y codisponerse con residuos sólidos urbanos en los rellenos
sanitarios habilitados, o en terrenos propios.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 95
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Clase y Código de Riesgo CARACTERÍSTICAS
Naciones Unidas

1 H1 No son Explosivos

3 HA3 No contienen Líquidos inflamables
4.1 H4.1 No son inflamables
42 H4.2 No son susceptibles de combustión espontánea
4,3 H43 En contacto con el agua, no emiten gases inflamables
5.1 HS5.1 No son Oxidantes
5.2 H5.2 No contienen Peróxidos orgánicos
6.1 H 6.1 No contienen Tóxicos (venenos) agudos
6.2 H6.2 No contienen Sustancias infecciosas

8 HA8 No son Corrosivos

9 H10 No liberación de gases tóxicos en contacto con aire o

agua
9 H11 No son tóxicos
9 H13 No dan origen a sustancias con alguna de las
características arriba expuestas.

PROGRAMA DE AUTOCONTROL - MONITOREO

El Programa de Autocontrol sugerido (previsto o propuesto) tiene dos objetivos específicos,

uno de ellos verificar el rendimiento de las

stintas etapas de de tratamiento y actuar en

consecuencia corrigiendo potenciales desvíos; y el otro verificar las condiciones de vuelco
establecidas en las reglamentaciones vigentes

1.- Objetivo. Verificar rendimiento de la planta de tratamiento

Sitio de toma de muestras: cámaras de entrada y salida a cada una de las lagunas

Frecuencia: Mensual

Tipo de muestras: Instantáneas — Puntuales, indicando fecha y hora

Parámetros monitoreados:

e Caudal

e Temperatura

. pH

+ DBO(oDQO)

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 96

COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

2.- Objetivo. Verificar Cumplimiento de Condiciones de Vuelco Reglamentarias.
Sitio de toma de muestras: cámara de aforo y toma de muestras final

Frecuencia: Trimestral

Tipo de muestras: Instantáneas — Puntuales, indicando fecha y hora

Parámetros monitoreados:

e Caudal

. pH

+ DBO(oDQO)

+ Sustancias Solubles en Eter
e  Sulfuros

ESQUEMA DE GESTION DE LIQUIDOS RESIDUALES

Cámara

AF q

Pozo

Subproducto Absorbente
Aguas de Lavado / '
3 Potenciales Dertames .
[Efluente de Proceso con de incoada Harina /Pellete.
[Zexo ESluent sin operar wd
¡ a Lagunas Era
Separados Gsavitacional— M8MNas Facultativos patedat

Estático / Ecualizador de Sólidos

rampa de Solvente

Planta de Tratamiento de agua —

Agua Tratada
Agua ca

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 97
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

ANALISIS DE SUELO DEL AREA DEL COMPLEJO AGROINDUSTRIAL
INFORME TÉCNICO

OBRA: CAIASA - Villeta
FECHA: 09/11/2010
ASUNTO: Capacidad de carga de pilotes

Con relación a la consulta efectuada por Ing. Luciano  Godimo del
ESTUDIO DRINCOVICH, de fecha de ayer referente las tensiones de punta y fricción para
distintas profundidades, de manera a predimensionar un sistema de pilotes sometidos a cargas
de compresión de 130 t y a una tracción de 50t y eventual uso de bulbo en la base, me permito
hacer las siguientes consideraciones:
+ En el Informe se aclara la problemática de los suelos en condiciones satudaras y no
saturadas.
+ Atendiendo a los resultados de los sondeos se puede dividir el estudio en tres sectores:
Sector A (Sondeos 1 al 10), Sector B (Sondeos 11 al 17) y Sector C (Sondeos 18 al
25).
+ El tipo de pilote considerado es el perforado con lodo bentonítico y la Fórmula
adoptada es la de Decourt- Quaresma:

Donde

a=0,50

b=0,70

K=30

NP = Valor de penetración en la punta

N = Valor de penetración a lo largo del fuste
Af= Area lateral del pilote

Ap = Area de punta

FS (fuste) = 1,4

FS (punta) = 4,0

Las longitudes, valores de penetración de los diferentes sectores y las capacidades de carga
admisible se presentan a continuación:

Sector A:

Nf=9

Np =40

Longitud (m) = 15

Sector B:

Nf=9

Np=20

Longitud (m) = 15

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 98
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Sector C:
Nf=9
Np =40
Longitud (m) = 9
D Sector A Sector B Sector C
Tracción | Compresión [Tracción | Compresión Tracción Compresión (t)
(0) 0) D 10) 0)
40 31 54 31 45 18 40
50 40 73 40 58 24 55
60 49 91 49 7 30 72
70 60 114 60 86 36 92
80 71 138 71 100 42 113

Para la capacidad de carga admisible a la tracción se ha considerado 2/3 del valor de la
fricción para el peso propio.

Con relación a los pil

lotes con base ensanchada las herramientas que se disponen localmente

son de diámetro 40 cm para ensanche a 80 cm y de 70 cm para ensanche a 140 cm. Las
capacidades de carga de los pilotes aumentarán tanto para la compresión como la tracción.

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales

99
COMPLEJO AGRO INDUSTRIAL ANGOSTURA S.A.- CAIASA

Anexos

Ing. Quím. Manuel Núñez y Carlos Omar Rodríguez, Consultores Ambientales 100
